Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 1 of 106




            EXHIBIT 11
2/19/2021                        19 Women Accused a Gynecologist
                      Case 1:20-cr-00468-RMB         Document    of Abuse.
                                                                     118-2 Why Didn’t
                                                                               FiledHe08/02/21
                                                                                       Go to Prison? -Page
                                                                                                       The New
                                                                                                             2 York Times
                                                                                                               of 106



19 Women Accused a Gynecologist of Abuse. Why Didnʼt He Go to Prison?
The doctor reached a plea deal with the Manhattan district attorney, who is facing renewed criticism over his handling of the
case.

By Jan Ransom

Published Oct. 22, 2019   Updated Sept. 9, 2020


The Manhattan district attorney’s ofﬁce shocked a state judge in 2011 when it recommended that the ﬁnancier Jeffrey
Epstein be given the lowest possible sex offender status despite accusations that he had sexually abused dozens of girls.

The judge refused, and the district attorney, Cyrus R. Vance Jr., later reversed his stance, saying his assistant had made a
mistake.

Now several women say that the Epstein case was not an isolated incident, contending that Mr. Vance showed leniency
toward another well-connected sex offender.

In 2016, Mr. Vance’s ofﬁce agreed to a plea deal with Robert A. Hadden, a gynecologist who had been accused of sexual
abuse by 19 patients, that allowed him to avoid prison time. The ofﬁce then went against the recommendation of a state
panel and sought the lowest sex offender status for the doctor, which a judge granted.

Some of Mr. Hadden’s accusers are renewing calls for an investigation into how the Manhattan district attorney’s ofﬁce
handles sex crimes. They are citing revelations about Mr. Epstein, who killed himself at a Manhattan federal jail in August
while being held on sex-trafﬁcking charges, as evidence of what they contend might be a systemic problem at the ofﬁce.

“It is not a one-off,” said Marissa Hoechstetter, who accused the gynecologist of sexual abuse in a lawsuit. “There’s a
pattern of behavior.”




https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-gynecologist-sexual-abuse.html?action=click&module=RelatedLinks&pgtype=Article   1/5
2/19/2021                      19 Women Accused a Gynecologist
                    Case 1:20-cr-00468-RMB         Document    of Abuse.
                                                                   118-2 Why Didn’t
                                                                             FiledHe08/02/21
                                                                                     Go to Prison? -Page
                                                                                                     The New
                                                                                                           3 York Times
                                                                                                             of 106




                                Marissa Hoechstetter has accused Mr. Hadden of sexual abuse. “There’s a pattern of
                                behavior,” she said. Elizabeth D. Herman for The New York Times



Since the criminal case against Mr. Hadden was resolved, Ms. Hoechstetter and 25 other women have joined a lawsuit in
state court against Mr. Hadden, Columbia University and its afﬁliated hospitals. A lawyer representing several of them,
Anthony T. DiPietro, said Mr. Vance’s “allegiance is not to the people of New York.”

Mr. Vance said neither Mr. Hadden nor Mr. Epstein had received special treatment because of their wealth or their well-
connected lawyers. He said his sex crimes unit had taken many tough-to-win sex crimes cases to trial against wealthy
people and was not afraid to do so.

“The criticism focuses upon several cases, but that doesn’t reﬂect the body of the prosecution’s work,” Mr. Vance said. He
added: “I think it is inaccurate to suggest that our ofﬁce is easy on men of privilege because we have charged, with very
serious misconduct, many men of privilege.”

Though Mr. Vance said he was not personally involved in the plea negotiations with Mr. Hadden, he defended his ofﬁce’s
decision because it guaranteed that Mr. Hadden received a felony conviction and surrendered his medical license.
https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-gynecologist-sexual-abuse.html?action=click&module=RelatedLinks&pgtype=Article   2/5
2/19/2021                      19 Women Accused a Gynecologist
                    Case 1:20-cr-00468-RMB         Document    of Abuse.
                                                                   118-2 Why Didn’t
                                                                             FiledHe08/02/21
                                                                                     Go to Prison? -Page
                                                                                                     The New
                                                                                                           4 York Times
                                                                                                             of 106
Mr. Vance’s chief assistant, Karen Friedman Agniﬁlo, who supervised the Hadden case, said the plea negotiations were
handled correctly.

“It’s not like we did not have a complete victory,” Ms. Friedman Agniﬁlo said. “The only thing we’re talking about here is if
there should have been some other punishment.”

After the #MeToo movement prompted a global reckoning on sexual harassment and assault, Mr. Vance was criticized for
declining to prosecute the Hollywood producer Harvey Weinstein in 2015 on charges that he groped an Italian model.

The episode tarnished his reputation among women’s rights groups and advocates for sexual assault victims, even though
Mr. Vance had previously won their praise for spending $38 million in forfeiture funds to reduce the nationwide backlog of
untested rape kits.

Mr. Vance’s ofﬁce eventually brought charges against Mr. Weinstein in May 2018 based on complaints from two other
women, becoming the only prosecutor in the country to do so.

His ofﬁce has also become more aggressive in prosecuting other sex crimes. In 2012, the year that Mr. Hadden was
arrested, the Manhattan district attorney’s ofﬁce prosecuted 59 percent of the sex crimes it had investigated, according to
data from the ofﬁce. That ﬁgure increased to 93 percent in 2018.


ʻI trusted himʼ
The investigation of Mr. Hadden, a gynecologist with Columbia University and NewYork-Presbyterian Hospital, began in
June 2012 when a patient told the police that during an exam, he had licked her vagina and touched her nipples.

Many of the accusers had been his patients for years. Some said in interviews that at ﬁrst Mr. Hadden seemed unassuming,
with a gentle demeanor and a comforting bedside manner.

He kept photos of his son and daughter on his desk.

“There was nothing about him that was alarming,” said one of the six women Mr. Hadden was charged with abusing, who
was pregnant when she was his patient in 2012. She asked that her name not be disclosed.

The woman, identiﬁed in the indictment as Victim No. 6, said the abuse started with Mr. Hadden asking questions like,
“How do you orgasm?” He asked about her husband’s penis size and made unsolicited suggestions about sexual positions
she might ﬁnd pleasurable.

During one visit, he forcefully pulled her pants and underwear down and grabbed and cupped her buttocks, hips and
vagina, according to court records.

On her last visit, he conducted an internal exam by inserting his ﬁngers into her vagina without gloves, according to the
woman and court records. A nurse was not in the exam room. The woman never returned and for a time kept what had
happened to herself.

“I didn’t think about reporting him,” she said. “It would have been me against the world, him and his 30-year practice.”

A second woman, described in court papers as Victim No. 5, said in an interview and told investigators that he rubbed her
clitoris after removing his gloves during an exam in 2011.

“I trusted him,” the woman said. “It was hard to believe that I was unable to detect a predator standing beside me.”

Ms. Hoechstetter made similar allegations to prosecutors, but her complaint was not added to the criminal case. The
Manhattan district attorney’s ofﬁce told her that her claims — which amounted to a misdemeanor — were too old to
prosecute.

She said that in 2012, as she lay in his exam room with her feet propped in stirrups, he put his tongue on her vagina. Wiping
tears from her eyes, she recounted feeling the hairs on his face against her.


A no-jail deal
https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-gynecologist-sexual-abuse.html?action=click&module=RelatedLinks&pgtype=Article   3/5
2/19/2021                      19 Women Accused a Gynecologist
                    Case 1:20-cr-00468-RMB         Document    of Abuse.
                                                                   118-2 Why Didn’t
                                                                             FiledHe08/02/21
                                                                                     Go to Prison? -Page
                                                                                                     The New
                                                                                                           5 York Times
                                                                                                             of 106
In June 2014, Mr. Hadden, now 61, was indicted on charges involving the six women, including ﬁve counts of a criminal
sexual act, two counts of forcible touching and two counts of sexual abuse.

At the doctor’s ﬁrst court appearance, the lead prosecutor, Laura Millendorf, said that 13 other women had accused him of
similar misconduct, dating to the 1990s, but that their cases were too old to prosecute. Most of them were pregnant when
they were abused, she said.

Ms. Millendorf offered the gynecologist a deal, court records showed: He could plead guilty to the most serious charge —
criminal sexual act in the third degree — and six related offenses and get four years in prison. If not, the prosecutor said,
the ofﬁce would seek a lengthier sentence.

Mr. Hadden hired Isabelle A. Kirshner, a skilled defense lawyer who has known Mr. Vance since they were both assistants
in the district attorney’s ofﬁce in the early 1990s. She considers Mr. Vance a friend and has also donated to his campaign.

Over the next year and a half, Ms. Kirshner reached a plea bargain with two of Ms. Millendorf’s superiors that allowed Mr.
Hadden to avoid prison, people familiar with the discussions said.

Ms. Millendorf, who declined to be interviewed, wanted to take the case to trial and disagreed with the plea agreement,
these people said.

Ms. Kirshner said she tried to poke holes in the prosecution’s case by gathering information on Mr. Hadden’s accusers that
might have raised doubts about their credibility.

Some of the women, she said, continued to go to Mr. Hadden after the alleged abuse and made their allegations only after
others had come forward. She said that in one instance, a nurse contradicted a woman’s account.

The defense lawyer told Ms. Millendorf’s superiors — Jennifer Gaffney and Ms. Friedman-Agniﬁlo — that some of the
accusers had ﬁnancial difﬁculties and were also suing him in state court, a detail she had planned to use at trial to suggest
that they had “a ﬁnancial interest in the outcome of the case.”

Ms. Kirshner said she never turned to Mr. Vance for help with the Hadden case, and Mr. Vance said he did not speak with
her about it. Ms. Friedman-Agniﬁlo, Mr. Vance’s deputy, said she told Mr. Vance that Ms. Kirshner had reached out to her.

Ms. Friedman-Agniﬁlo said prosecutors were troubled by the involvement of some of the accusers in the lawsuit. In
addition, she said that while prosecutors believed the women were being truthful, there were aspects of the evidence that
would be used to attack their credibility.

For instance, she said, the women who were pregnant at the time of the assaults could not see what Mr. Hadden was doing,
because their views were obstructed, a fact the defense would exploit to undermine their testimony.

“The case had serious proof issues,” Ms. Friedman-Agniﬁlo said. “It was not a slam-dunk case.”

She said the two priorities for prosecutors were to make sure Mr. Hadden pleaded guilty to a felony and lost his medical
license. “It was only in the context of being a doctor that he had the opportunity to commit those crimes,” she said.

In the end, Mr. Hadden gave up his license and pleaded guilty to a single felony count of criminal sexual act in the third
degree, and one misdemeanor count of forcible touching.

In return, Mr. Vance’s ofﬁce agreed not to seek a prison sentence, dropped the remaining charges and promised not to
pursue any new sexual abuse allegations.

Prosecutors also agreed to allow Mr. Hadden’s sex-offender status to be reduced to Level 1, which meant his name would
not be on an online list of offenders and he would no longer be considered a sex offender after 20 years.

That position ignored the recommendation a state panel, the Board of Examiners of Sex Offenders, which had determined
that Mr. Hadden had a moderate risk of reoffending and should be classiﬁed as a Level 2 sex offender. Level 2 sex offenders
are listed online and required to register for life.

Ms. Kirshner said she had no regrets. “I think my job is to represent my client and get the best possible resolution,” she
said. “I wish I could have done better.”

https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-gynecologist-sexual-abuse.html?action=click&module=RelatedLinks&pgtype=Article   4/5
2/19/2021                            19 Women Accused a Gynecologist
                          Case 1:20-cr-00468-RMB         Document    of Abuse.
                                                                         118-2 Why Didn’t
                                                                                   FiledHe08/02/21
                                                                                           Go to Prison? -Page
                                                                                                           The New
                                                                                                                 6 York Times
                                                                                                                   of 106
Several of Mr. Hadden’s accusers, however, said they were deeply disappointed with the outcome, which several news
outlets, including the New York Post and Buzzfeed, have written about.

“If you don’t feel comfortable bringing to trial a case with dozens of people, I don’t know what you would bring to trial,” Ms.
Hoechstetter said.

Victim No. 5 was more blunt. “He got a slap on the wrist,” she said.

Jan Ransom is a reporter covering criminal courts and jails in New York City. She covered the trial of Harvey Weinstein, the famous Hollywood producer
convicted of rape and sexual assault charges in Manhattan. Before joining The Times in 2017, she wrote about law enforcement and crime for The Boston
Globe. She is a native New Yorker. @Jan_Ransom
A version of this article appears in print on , Section A, Page 23 of the New York edition with the headline: Plea Deal for Doctor Renews Scrutiny for D.A.




https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-gynecologist-sexual-abuse.html?action=click&module=RelatedLinks&pgtype=Article                      5/5
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 7 of 106




            EXHIBIT 12
               Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 8 of 106

 HAPPENING NOW

 Deputy White House press secretary holds a briefing for reporters. Watch live




   Exclusive: Evelyn Yang reveals she was sexually
assaulted by her OB-GYN while pregnant
By Dana Bash, Bridget Nolan, Nelli Black and Patricia DiCarlo, CNN
Updated 2:06 AM ET, Fri January 17, 2020




                                                                                                 LIVE TV




Andrew Yang's wife reveals she was sexually assaulted 13:21


Editor's Note: This story contains graphic descriptions of alleged sexual assault.

Washington (CNN) — Evelyn Yang was reading letters that voters had sent to her husband, Democratic presidential
candidate Andrew Yang, and suddenly stopped in her tracks.

A woman wrote that she had decided to press sexual assault charges against an investor in her company, because
she had heard Yang talk on the campaign trail about how female entrepreneurs don't get enough support.

"That was enough for her to make this life-altering move, and that was just so powerful. I remember reading that
letter and others and saying, 'I feel you. I wish I could reach out to you and tell you I understand. I have my own
story,'" Evelyn Yang told CNN.

In fact, she says her own story of sexual assault was so secret that she never even shared it with most of her family,
including her parents.
               Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 9 of 106
But Evelyn Yang says the overwhelming response -- and gratitude from voters -- that she and her husband receive
when they talk openly about their son Christopher's autism made her feel newly empowered. So she reached out
to CNN to go public for the first time.

"Something about being on the trail and meeting people and seeing the difference that we've been making
already has moved me to share my own story about it, about sexual assault," she said.

Like the multiple accusations of sexual assault against Harvey Weinstein and Jeffrey Epstein, Yang's story is one
where she says justice was delayed and mostly denied, adding to the pain she and other victims experience even
after reporting and sharing their stories. Yang wants to change this.

"Everyone has their own MeToo story. It's far too prevalent," Yang added. "But not everyone can tell their story. Not
everyone has the audience or platform to tell their story, and I actually feel like I'm in this very privileged position to
be able to do that."



'I knew it was wrong. I knew I was being assaulted.'
It was the beginning of 2012. Yang, pregnant with her first child, had found an obstetrician-gynecologist who had a
good reputation and worked at the world-renowned medical facilities at Columbia University. His name was Dr.
Robert Hadden.

Initially, she says, she didn't see any red flags, but as the months progressed, Hadden started asking her
inappropriate, unsolicited questions about sexual activity with her husband, which were unrelated to her health or
the health of her unborn child. Looking back, she now believes he was prepping her for sexual abuse.

"There was absolutely no premise for that line of questioning, and it seemed like he just wanted to hear about me
talking about sex. What I kept sticking to was this: 'OK, so my doctor is pervy. I have a pervy doctor, but I'm going
to focus on having a healthy baby,' and the idea of changing doctors was overwhelming for me."
   Going to the gynecologist is an experience that makes many women feel vulnerable and un. Going when
   pregnant adds an entirely di erent level of anxiety, especially during a ﬁrst pregnancy, when a woman may

not know what to expect. Yang says Hadden took advantage of that.

"The examinations became longer, more frequent, and I learned that they were unnecessary most of the time," she
recalled, but she told herself, "I suppose I just need to trust him."

Yang says Hadden violated that trust in an unthinkable way when she was seven months pregnant.

"I was in the exam room, and I was dressed and ready to go. Then, at the last minute, he kind of made up an
excuse. He said something about, 'I think you might need a C-section,' and he proceeded to grab me over to him
and undress me and examine me internally, ungloved," she recalled.

"I knew it was wrong. I knew I was being assaulted," she added.

Like so many survivors of sexual assault, Yang said she had always thought she would run away in a situation like
this. But that's not what happened.

"I imagined myself as someone being, you know, like I would throw a chair at him and run out yelling bloody
murder," Yang said.

"I just kind of froze like a deer in headlights, just frozen. I knew it was happening. I could feel it," she added. "I
remember trying to fix my eyes on a spot on the wall and just trying to avoid seeing his face as he was assaulting
me, just waiting for it to be over."

Hadden walked out of the room without washing his hands, Yang said. She left his practice and never returned.

In legal filings, Hadden's attorney denied Yang's allegations. The attorney declined CNN's request for an interview.
               Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 10 of 106
Yang repeatedly brings up how she blamed herself for a long time.

"I thought there was something I did to invite this kind of behavior," she said.

"I feel like I put up with some inappropriate behavior that I didn't know at the time was straight-up sexual
abuse/sexual assault until much later, and I regret having put up with that," she added.

Despite the trauma, and urgently having to find a new doctor to see her through the rest of her pregnancy, Yang
didn't tell a soul what had happened to her, not even her husband.

"I didn't tell Andrew or my family because I didn't want to upset them," she said. I thought, 'This happened to me. I
can process this. I can deal with it. I can compartmentalize it.'"

She also kept it from her husband because she was worried that he would think it was his fault, since he wasn't
with her at the appointments with Hadden. At the time, he was traveling a lot for the nonprofit organization he had
started. She says she never asked him to come to her doctor's visits.

"I certainly didn't want Andrew blaming himself for not being able to go with me to these doctor's visits because
honestly, if he was with me in the room, if anyone was with me in the room, this obviously wouldn't have
happened," she said.



'I wasn't alone'
Many months later, after her son Christopher had been born, a letter came in the mail telling her that Hadden had
left his practice.

"I got goosebumps and I thought to myself, what if this has something to do with what happened to me?"

She googled Hadden and found a headline that said another woman alleged he had assaulted her and had


"And at that moment, everything just stood still. It was this sense of relief of ﬁnally realizing that I wasn't alone in it,"
she said, adding that she had instantly stopped blaming herself for what had happened.

"It wasn't something that I did. This was a serial predator and he just picked me as his prey," she said.

Finally, she decided to tell her husband.

"I needed to share it at that moment because it felt so big to me and I needed that support. And I told him, and he
cried," Evelyn Yang said.

He told her he remembered her coming home one day ranting about how men should never be allowed to be OB-
GYNs.

"He remembered that I had made this comment and he felt so bad. He felt guilty that he didn't make the
connection or ask me more," she said. "He felt terrible for me, and I think that's what I was trying to prevent by not
telling him in the ﬁrst place."

In a statement Thursday, Andrew Yang said his "heart breaks" when he thinks about it.

"I'm extraordinarily proud of Evelyn for telling her story, and my heart breaks every time I think of what she had to
experience. She is my best friend and the bravest woman I know," Andrew Yang said. "No one deserves to be
harmed and treated the way she and countless other women have been. When victims of abuse come forward,
they deserve our belief, support, and protection. I hope that Evelyn's story gives strength to those who have
su ered and sends a clear message that our institutions must do more to protect and respond to women."
              Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 11 of 106

Prosecuted by Manhattan DA's office involved in Epstein and
Weinstein cases
Evelyn Yang found a lawyer, who discovered that the Manhattan district attorney's office had an open case against
Hadden. Several other women had come forward with similar stories of being assaulted by Hadden while he was
their OB-GYN.

"That was just life-changing. I mean, it felt like I wasn't alone, and it felt so good not to be alone in this," she said.

The office of Manhattan District Attorney Cy Vance is the same one that was lenient with Jeffrey Epstein over
registering as a sex offender and had initially failed to prosecute Harvey Weinstein after allegations of sexual abuse.
Weinstein is now being tried on charges of rape in New York City and has pleaded not guilty.

Yang worked with an assistant district attorney, Laura Millendorf, whose office collected information from 18 female
patients of Hadden's -- including Yang -- who accused him of assaulting them. Yang testified before a grand jury,
which indicted Hadden on multiple felony sex charges.

Millendorf, Yang said, assured her that they were building a strong case to put Hadden in jail.

Then, she said, she stopped hearing from Millendorf and many months went by with no contact.

                                                         In 2016, the Manhattan district attorney's office agreed to a
                                                         plea deal with Hadden. He pleaded guilty to two of nine
                                                         charges against him -- one count of forcible touching and one
                                                         count of third-degree sexual abuse. As part of the deal,
                                                         Hadden would lose his medical license and register as the
                                                         lowest-level sex offender, but he would not go to jail.
                                                         Yang said Millenorf had trouble hiding her disappointment.
                                                         "She sounded apologetic. She told me thaLtI tVhEe de
                                                                                                           T Val was

                                                         made above her head, that she was taken out of the
                                                         negotiations because she was pushing for jail time," Yang said
                                                         about Millendorf.
 Related Article: Harvey Weinstein's trial
 begins and the #MeToo movement returns                  "She sounded like she wasn't in favor of that outcome, but
 to its origin                                           she tried to be positive and sell it to me as well. At least he's
                                                         off the streets, he's not practicing anymore, he won't be able
                                                         to do this anymore to anyone else," Yang added.

Millendorf declined to comment, through a city spokesperson.

In a statement to CNN, Vance said: "Dr. Hadden was a serial sexual predator who used access and power to take
advantage of women in their most vulnerable states. We support all of his survivors, and applaud their strength and
courage. Because a conviction is never a guaranteed outcome in a criminal trial, our primary concern was holding
him accountable and making sure he could never do this again -- which is why we insisted on a felony conviction
and permanent surrender of his medical license. While we stand by our legal analysis and resulting disposition of
this difficult case, we regret that this resolution has caused survivors pain."

Yang added she was also frustrated that she was not given a chance to speak directly to the judge when Hadden
was sentenced.

"I was just flat-out denied, other women flat-out denied. And that was very strategic. It was very strategic so that
the judge wouldn't be influenced if there were dozens of women in court saying that this man had assaulted them
to this degree, maybe the judge would have said, 'Why is he not getting any jail time? Why aren't you pursuing jail
time?'"
  Women sue
      Case    Columbia University
           1:20-cr-00468-RMB            for Filed
                             Document 118-2 alleged      cover-up
                                                  08/02/21 Page 12 of 106

  Hadden had lost his medical license, and Yang said Millendorf had told her she should feel good about her role
  in making that happen. But Hadden had pleaded guilty to assaulting only two women and Yang was not one of
  them.

  "They said that the punishment was the same regardless ... so it didn't matter," she said. "I thought, 'Well, it
  matters to me, for obvious reasons.'"

  It wasn't until after the #MeToo movement, and the Weinstein case came out, that the victims in this case
  realized that they had been betrayed twice, said Yang.

  "It's like getting slapped in the face and punched in the gut. The DA's o ce is meant to protect us, is meant to
  serve justice, and there was no justice here."

  Yang also blames Columbia University, which runs the medical facility where Hadden practiced and which she
  alleges protected him. Six weeks before Yang says she was assaulted in 2012, police went to Hadden's o ce
  and arrested him after a patient told police he had licked her vagina during an exam.

  Hadden's arrest was voided and he was allowed to return to work. The assault allegation, which led to his
  arrest, was included in the indictment against him two years later.

  "What happened to me should have never happened. He was arrested in his o ce," Yang said, and was back
  to work shortly thereafter. "I mean at the very least, the bare minimum would be to make sure that there's an
  aide all the time, and that's what's very painful is knowing that actually what happened to me could have been
  prevented."

  "Can you imagine the audacity of a man who continues to do this after being arrested? It's like he knew that he
  wouldn't face any repercussions. That he was protected. That he wouldn't be ﬁred," Yang added.

  Yang and 31 other women are now suing Columbia University, its a liates and Hadden, arguing that they
  "actively concealed, conspired, and enabled" Hadden's sexual exploitation, which the suit alleges occurred as
  early as 1992.                                                                                        LIVE TV

                                                      Yang's civil suit details a litany of sexual assault allegations
                                                      against Hadden including performing multiple unnecessary
                                                      exams, forcing patients to strip naked, groping their breasts
                                                      and bodies, digitally penetrating their vaginas and anuses,
                                                      and "surreptitiously licking countless patients' vaginas."

                                                     The suit claims that medical assistants who worked with
                                                      Hadden knew of his sexual abuse but because of lack of
                                                      training and a "hidden imbalance of power" they did not
                                                      intervene, and that Columbia "kept the complaints secret to
                                                      avoid negative publicity."
 Related Video: Andrew Yang on why                    In court papers, Hadden has denied the allegations except
 impeachment is distracting 02:16                     those in his prior guilty plea.

                                                      Columbia and the hospital system have contested the suit on
                                                      procedural grounds.

In response to detailed questions about the allegations against Columbia, including why Hadden had been allowed
to go back to work after his initial arrest, a university spokeswoman said the allegations against Hadden are
"abhorrent" and they "deeply apologize to those whose trust was violated."

Evelyn and Andrew Yang both hold degrees from Columbia, adding another layer of pain for the family.

"It's a name-brand university behind this doctor, using their influence to protect themselves at the expense of the
victims in the case," Evelyn Yang said.
              Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 13 of 106

Why go public now?
Yang fought in court for more than two years to keep her identity anonymous in connection with the legal action
against Hadden. First, she said, because she is a private person, and second, because she hadn't told most of her
family -- including her parents -- even as she sat down with CNN for the interview.

She also says that Hadden's legal team fought against her being able to stay anonymous in order to try to
intimidate her. But her time on the campaign trail, speaking to women, compelled her to come forward.

"My experience with the sexual assault and all that happened afterwards is such a powerful and upsetting example
of the truth that women are living with every day. And I just happen to be able to have a platform to talk about it,"
Yang said.

She realizes that right now, with her husband's bid for president, she has a voice that could make a difference --
both for other survivors of Hadden and for women who have dealt with this more broadly.

"I need to use that voice," she said. "I feel like it's something that's an obligation but also a privilege and a gift that I
get to share my story now and also help other women."

Getting to this point has been very draining and difficult for her. Like many survivors of sexual abuse and assault,
she says that every time she talks about it she is transported back to what happened, and all the trauma that
comes with it.

"It's my high hope for this -- it's to empower myself and to empower other women," said Yang."This is very hard to
come out with, but I hope it, and I have to believe, that it's worth it."

CNN's Drew Griffin contributed to this report.



                                                                                                       LIVE TV
  Search CNN...



                                                            US

                                                          World

                                                         Politics

                                                        Business

                                                         Opinion

                                                          Health

                                                    Entertainment

                                                           Tech

                                                           Style

                                                          Travel
           Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 14 of 106

                                                         Sports

                                                         Videos

                                                          Audio

                                                        Coupons

                                                        Weather

                                                          More




                                                FOLLOW CNN POLITICS




Terms of Use   Privacy Policy    Do Not Sell My Personal Information   AdChoices    About Us   CNN Store   Newsletters

                                Transcripts   License Footage   CNN Newsource      Sitemap

                                                                                                     LIVE TV
                     © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
                                        CNN Sans ™ & © 2016 Cable News Network.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 15 of 106




             EXHIBIT 13
2/19/2021                     Evelyn Yang, Wife of Andrew
                     Case 1:20-cr-00468-RMB               Yang, Says She
                                                       Document          Was Assaulted
                                                                      118-2    Filed by Her Gynecologist
                                                                                       08/02/21     Page - The16
                                                                                                               New
                                                                                                                 ofYork
                                                                                                                    106 Times




Evelyn Yang, Wife of Andrew Yang, Says She Was Assaulted by Her Gynecologist
In an interview with CNN, Ms. Yang said the doctor, Robert Hadden, sexually assaulted her in 2012, when she was seven
months pregnant.

By Michael Levenson

Published Jan. 16, 2020   Updated Sept. 9, 2020


Evelyn Yang, the wife of the Democratic presidential candidate Andrew Yang, said in an interview broadcast on Thursday
that she was sexually assaulted by her gynecologist in 2012, when she was pregnant with her ﬁrst child.

In an interview with CNN, Ms. Yang said she blamed herself for the abuse and didn’t tell her husband. She said she was
speaking out now after reading letters from voters, including one from a woman who wrote that Mr. Yang’s message of
empowerment for female entrepreneurs inspired her to press sexual assault charges against an investor in her company.

Ms. Yang, 38, said she was also emboldened by the positive response she and her husband had received when talking to
voters about their son Christopher, who has autism.

“Something about being on the trail and meeting people and seeing the difference that we’ve been making already has
moved me to share my own story about it, about sexual assault,” Ms. Yang told CNN.

She added that “everyone has their own MeToo story,” but “not everyone has the audience or platform to tell their story,
and I actually feel like I’m in this very privileged position to be able to do that.”

Ms. Yang said she was assaulted by Robert Hadden, a gynecologist in Manhattan who has since been accused of sexual
abuse by multiple patients. She said Mr. Hadden assaulted her in his exam room when she was seven months pregnant.

“I was dressed and ready to go,” she told CNN. “Then, at the last minute, he kind of made up an excuse. He said something
about, ʻI think you might need a C-section,’ and he proceeded to grab me over to him and undress me and examine me
internally, ungloved.”

Ms. Yang said she was “frozen” during the assault. But she said she later worked with the Manhattan district attorney’s
ofﬁce to build a case against Mr. Hadden and testiﬁed before the grand jury that indicted him in 2014 on charges involving
six women, including ﬁve counts of a criminal sexual act.

In 2016, the ofﬁce of the district attorney, Cyrus R. Vance Jr., agreed to a plea deal that allowed Mr. Hadden to avoid jail
time. Under the agreement, Mr. Hadden gave up his medical license and pleaded guilty to a single felony count of criminal
sexual act in the third degree, and one misdemeanor count of forcible touching.

Mr. Vance’s ofﬁce also went against the recommendation of a state panel and sought the lowest sex offender status for the
doctor, which a judge granted.

Ms. Yang said an assistant district attorney in the ofﬁce “sounded apologetic” about the deal. Ms. Yang said she was
frustrated that she was not allowed to speak directly to the judge when Mr. Hadden was sentenced.

“I was just ﬂat-out denied,” she told CNN. “It was very strategic so that the judge wouldn’t be inﬂuenced if there were
dozens of women in court saying that this man had assaulted them to this degree, maybe the judge would have said, ʻWhy
is he not getting any jail time? Why aren’t you pursuing jail time?’”

In a statement on Thursday, Mr. Vance said: “Dr. Hadden was a serial sexual predator who used access and power to take
advantage of women in their most vulnerable states. We support all of his survivors, and applaud their strength and
courage.”

Mr. Vance added that because a conviction is never guaranteed in a criminal trial, his ofﬁce’s primary concern was holding
Mr. Hadden accountable and “making sure he could never do this again — which is why we insisted on a felony conviction
and permanent surrender of his medical license.”
https://www.nytimes.com/2020/01/16/us/andrew-evelyn-yang-dr-robert-hadden.html                                                  1/2
2/19/2021                   Evelyn Yang, Wife of Andrew
                   Case 1:20-cr-00468-RMB               Yang, Says She
                                                     Document          Was Assaulted
                                                                    118-2    Filed by Her Gynecologist
                                                                                     08/02/21     Page - The17
                                                                                                             New
                                                                                                               ofYork
                                                                                                                  106 Times

“While we stand by our legal analysis and resulting disposition of this difﬁcult case, we regret that this resolution has
caused survivors pain,” Mr. Vance said.

A call to a phone number listed for Mr. Hadden went unanswered on Thursday night. Isabelle A. Kirshner, who represented
Mr. Hadden in the criminal case, declined to comment.

Mr. Yang’s campaign said Ms. Yang would not comment beyond the CNN interview. She is one of more than two dozen
women who are suing Mr. Hadden, Columbia University and its afﬁliated hospitals, arguing that they failed to properly
supervise Mr. Hadden.

A lawyer for the hospitals has argued in court documents that the statute of limitations had passed by the time the lawsuit
was ﬁled in March 2017.

Mr. Yang, a former tech executive, said in a statement on Thursday that he supported his wife in speaking out about the
assault.

“I’m extraordinarily proud of Evelyn for telling her story, and my heart breaks every time I think of what she had to
experience,” he said, adding, “I hope that Evelyn’s story gives strength to those who have suffered and sends a clear
message that our institutions must do more to protect and respond to women.”




https://www.nytimes.com/2020/01/16/us/andrew-evelyn-yang-dr-robert-hadden.html                                                2/2
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 18 of 106




             EXHIBIT 14
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 19 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 20 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 21 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 22 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 23 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 24 of 106




             EXHIBIT 15
2/19/2021                              Gynecologist SparedDocument
                          Case 1:20-cr-00468-RMB           Prison in ’16 Sex-Crime
                                                                          118-2 Plea Faces08/02/21
                                                                                   Filed   New Inquiry - The
                                                                                                         PageNew 25
                                                                                                                 Yorkof
                                                                                                                     Times
                                                                                                                        106



Gynecologist Spared Prison in ʼ16 Sex-Crime Plea Faces New Inquiry
Criticism of the sentence grew after Evelyn Yang, the wife of a former presidential candidate, said the doctor had sexually assaulted her in
2012.
By Jan Ransom

Published Feb. 20, 2020   Updated Sept. 9, 2020


In an interview last fall, Cyrus R. Vance Jr., the Manhattan district attorney, and his chief assistant defended their decision to strike a plea
deal in 2016 that allowed a gynecologist accused of sexually abusing 19 patients to avoid going to prison.

The chief assistant, Karen Friedman Agniﬁlo, said the case against the doctor, Robert A. Hadden, was “not a slam-dunk.” Among other
things, she said, some of the women were pregnant when they say the assaults occurred and so they could not see what was happening.
That, she said, could have been used by the defense to undermine them as witnesses.

But on Thursday, the district attorney’s ofﬁce said it had opened an investigation into new abuse allegations against Mr. Hadden.

The move came about a month after the wife of a former Democratic presidential candidate publicly declared that she was one of Mr.
Hadden’s victims, and amid renewed calls from elected ofﬁcials and women’s rights groups that Mr. Vance resign over his handling of the
case.

Danny Frost, a spokesman for Mr. Vance, said in a statement that two top prosecutors had been assigned to the inquiry and that they were
“in touch with a number of survivors.” Mr. Frost also encouraged anyone with allegations against Mr. Hadden to contact the ofﬁce.

“Their voices will be heard and the abuse they suffered will be thoroughly investigated,” Mr. Frost said.

Mr. Hadden did not respond to requests for comment. The lawyer who represented him in the earlier case, Isabelle Kirshner, is not
currently representing him.

Mark A. Bederow, a criminal defense lawyer in New York and former Manhattan prosecutor, said that Mr. Vance was taking an
appropriate step.

“The D.A. has to do what is right,” Mr. Bederow said. “And if the law permits it, they should do now what they inexplicably failed to do
then: vigorously investigate and prosecute, and if the charges are proven, seek severe punishment for a serial sexual predator who
abused his medical license.”

Mr. Vance has been on the defensive over his prosecution of sex-crimes cases since the emergence of the #MeToo movement and the
revelation that he chose not to prosecute the movie producer Harvey Weinstein in 2015 when presented with what Mr. Vance’s critics said
was a credible allegation.

Mr. Weinstein was later indicted on ﬁve felony counts, including rape and predatory sexual assault, and he is now on trial. The jury in the
case ﬁnished its third day of deliberations on Thursday without reaching a verdict.

Criticism of Mr. Vance intensiﬁed in January when Evelyn Yang, the wife of the former Democratic presidential candidate Andrew Yang,
said in an interview with CNN that Mr. Hadden had sexually assaulted her in 2012, when she was pregnant with her ﬁrst child.




https://www.nytimes.com/2020/02/20/nyregion/robert-hadden-investigation.html                                                                   1/2
2/19/2021                       Gynecologist SparedDocument
                   Case 1:20-cr-00468-RMB           Prison in ’16 Sex-Crime
                                                                   118-2 Plea Faces08/02/21
                                                                            Filed   New Inquiry - The
                                                                                                  PageNew 26
                                                                                                          Yorkof
                                                                                                              Times
                                                                                                                 106
                                     Evelyn Yang, the wife of the former Democratic presidential candidate Andrew Yang, said
                                     in January that Dr. Hadden sexually assaulted her in 2012. Rick Wilking/Reuters



In an interview with The New York Times, Ms. Yang noted that she had worked with Mr. Vance’s ofﬁce to build a case against Mr. Hadden
and had testiﬁed before the grand jury that indicted him in 2014 on charges involving six women, including ﬁve counts of committing a
criminal sexual act. If the case had gone to trial, prosecutors planned to use the testimony of 13 other women who said he had abused
them.

Mr. Vance’s ofﬁce ultimately agreed to resolve the case by letting Mr. Hadden plead guilty to a single felony count of third-degree criminal
sexual contact and a misdemeanor count of forcible touching. He was stripped of his medical license but spared prison time.

Mr. Vance’s ofﬁce then ignored a state panel’s recommendation and sought the lowest sex offender status for Mr. Hadden, which a judge
granted.

In the interview last fall, Mr. Vance and Ms. Friedman Agniﬁlo said that the plea agreement had guaranteed that Mr. Hadden was
convicted of a felony and that he could no longer practice medicine.

“It’s not like we did not have a complete victory,” Ms. Friedman Agniﬁlo said at the time. “The only thing we’re talking about here is if
there should have been some other punishment.”

More than 65 women have now accused Mr. Hadden of sexually abusing them — including two who were teenagers when they say the
assaults occurred, said Anthony T. DiPietro, a lawyer who is representing many of the women in a lawsuit against Mr. Hadden and his
employers, Columbia University and NewYork-Presbyterian Hospital. The ﬁgure is double what it was before Ms. Yang went public with
her account, he said.

Mr. DiPietro questioned Mr. Vance’s motivation for starting a new inquiry, and he argued that Columbia should also be investigated for
what it knew about his behavior.

“While I’m glad the D.A. ﬁnally decided to support the survivors, it’s not enough,” he said.

In a statement, a spokeswoman for Columbia said, “We condemn sexual misconduct in any form and will cooperate fully with any request
for information from the district attorney’s ofﬁce related to Robert Hadden.”

Marissa Hoechstetter, the ﬁrst woman to publicly accuse Mr. Hadden of sexual assault, likened Mr. Vance’s latest decision to how he
reversed course and later prosecuted Mr. Weinstein.

“They didn’t do it right the ﬁrst time and now they’re trying to come back and investigate him and do what they should have done the ﬁrst
time,” she said. “It’s insulting.”

The earlier investigation involving Mr. Hadden began in June 2012 when a patient told the police that he had licked her vagina and touched
her nipples during an examination.

One of the six women he was accused of abusing, described in court papers as Victim No. 5, said he had rubbed her clitoris after removing
his gloves during an exam in 2011.

As part of the plea deal, Ms. Kirshner, who has known Mr. Vance since they were colleagues in the district attorney’s ofﬁce in the 1990s,
negotiated with prosecutors for a pledge that they would not pursue any similar crimes that were known to the ofﬁce in February 2016.

As for a new investigation into Mr. Hadden, Ms. Yang said on Thursday that she was pleased that it was happening, but continued to be
frustrated over how the earlier case was handled.

“The fact that he walked away without pleading guilty to most of our crimes is very upsetting,” she said. “Obviously it’s the public
pressure that caused all of this.”




https://www.nytimes.com/2020/02/20/nyregion/robert-hadden-investigation.html                                                                2/2
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 27 of 106




             EXHIBIT 16
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-2
                                         1 Filed
                                            Filed09/08/20
                                                  08/02/21 Page
                                                            Page128
                                                                  of of
                                                                     20106

                                      ,,
                                                                          OR\G\NAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           X
                                                  SEALED
 UN±rED STATES OF AMERICA                         INDICTMENT

              - v. -                              20 Cr .

 ROBERT HADDEN,

              Defendant.                                         CRIM ·
                                           X


             The Grand Jury charges:

                                  OVERVIEW

             1.   As set forth herein, over more than a decade, ROBERT
.(

HADDEN, the defendant, sexually abused dozens of female patients,

including multiple minors, under the guise of conducting purported

gynecological     and   obstetric     examinations          at    HADDEN's   medical

off i ces and at hospitals in Manhattan, New York.

             2.   In particular ,     from at least in or about 1993 , up

to and including at least in or about 2012,                      ROBERT HADDEN,   the

defendant, enticed and induced multiple victims to travel to his

medical offices in New York , at least in part for the purpose of

subjecting them to unlawful sexual abuse.             HADDEN used his position

as a · medical doctor at a prominent university (the "University")

to make or to attempt to make his victims believe that the sexual

abuse he inflicted on them was appropriate and medically necessary .

HADDEN encouraged his       victims        to   return to        see   him and often

directed his victims to schedule follow-up visits on timelines he
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-2
                                         1 Filed
                                            Filed09/08/20
                                                  08/02/21 Page
                                                            Page229
                                                                  of of
                                                                     20106




set .   As a result, some of his victims attended many appointments

with HADDEN over the course of multiple years,                      at which HADDEN

repeatedly abused.them.

                3.     As a part and in furtherance of his scheme, ROBERT

HADDEN,        the   defendant,    enticed,      induced,     and   caused   multiple

victims to return to appointments with him to be further sexually

abused,    knowing that in order to do so many of his victims would

travel to HADDEN's offices in Manhattan, New York, from or through

other states.

                                  FACTUAL BACKGROUND

                4.     At all times       charged in this         Indictment,   ROBERT

HADDEN,        the defendant,     was a medical doctor who worked at the

University.          In particular, between at least in or about 1993 and

in        or         about      2012,        HADDEN         was      a    practicing

obstetrician/gyn~cologist               ("OB/GYN")    who   maintained    offices   at

University-affiliated hospitals and medical offices in Manhattan,

New York .

                5.     Between at least in or about 1993 and in or about

2012, ROBERT HADDEN, the defendant, abused dozens ·o f his patients,

including multiple minors.               HADDEN did so through a process that

entailed developing a relationship with his victims and causing

them to trust him,           before engaging in a course of increasingly

abusive conduct, which HADDEN attempted to mask under the guise of

legitimate medical care.



                                             2
      Case
         Case
           1:20-cr-00468-RMB
              1:20-cr-00468-RMB
                              Document
                                 Document
                                       118-2
                                          1 Filed
                                             Filed09/08/20
                                                   08/02/21 Page
                                                             Page330
                                                                   of of
                                                                      20106

                                             ,,




              6.        In     particular,        ROBERT      HADDEN,      the    defendant,

typically used the following means and methods, among others, to

facilitate his abuse:

                        a.      Although nurses and assistants were present

for     portions        of    HADDEN's   appointments          with     patients,      HADDEN

frequently created opportunities to be alone with his victims.

Among other things,             HADDEN invited his victims to meet with him

alone in his office, sent nurses and medical assistants out of the

examination room for periods of time, and/or intentionally failed

to· tell     nurses          and medical assistants when              he   was    going into

examination rooms, so that he could be alone with his victims.

                        b.      Once alone with his victims, HADDEN attempted

to develop a rapport with them and put them at ease by asking them

questions about their personal lives and telling them about his

own life and family.

                        c.      During these conversations, HADDEN frequently

brought up inappropriate and medically irrelevant sexual topics

without prompting from his patients.                         For example, HADDEN asked

many of his victims detailed, inappropriate questions about their

own sexual activities and sexual partners.                         HADDEN also offered

unsolicited . advice             to   some        of   his    victims      regarding      such

inappropriate subjects as how to groom their pubic hair and how to

masturbate         or   have     orgasms.         In   some    instances,        HADDEN   made

sexualized comments about his victims' physiques.



                                                  3
   Case
      Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMB
                           Document
                              Document
                                    118-2
                                       1 Filed
                                          Filed09/08/20
                                                08/02/21 Page
                                                          Page431
                                                                of of
                                                                   20106




             7.     After developing or attempting to develop a rapport

with his     victims,      ROBERT HADDEN,          the defendant,          then began to

engage in a course of physical s~xual abuse of his victims under'

the guise of providing medical advice and/or medical care.                               He did

so by, among other things, engaging in the following conduct, which

in the case of many victims became increasingly abusive over time:

                    a.      HADDEN       conducted           excessively.         long      and

sexualized breast exams on many of his victims.                      In some instances ,

HADDEN     conducted       two   breast       exams     on   a    victim     in    the     same

appointment,      conducting the             second breast exam typically after

ensuring that no one else was present in the room with HADDEN and

the victim.       Some of these breast exams                     included,    among other

things ,   HADDEN        caressing      or    groping    a    victim's       breasts,       and

pinching, twisting , or otherwise manipulating a victim'~ nipples.

                    b.      HADDEN conducted inappropriate "mole checks                       11




on some of his victims during which his victims were fully nude at

HADDEN's direction.          HADDEN used these "mole checks" as an excuse

to reposition a victim while she was fully nude,                         and to touch a

victim' s breasts,         buttocks ,    and / or genitals for HADDEN's sexual

gratification.       When HADDEN conducted a full - body mole check on a

victim , HADDEN ensured that no one else was in the room with HADDEN

and the victim.

                    c.      HADDEN conducted pelvic exams on some of his

victims during which HADDEN used his hands to touch a victim's



                                               4
  Case
     Case
       1:20-cr-00468-RMB
          1:20-cr-00468-RMB
                          Document
                             Document
                                   118-2
                                      1 Filed
                                         Filed09/08/20
                                               08/02/21 Page
                                                         Page532
                                                               of of
                                                                  20106




clitoris,    'labia,      vagina,        and/ or     anus   without      a    valid medical

purpose.     I n many of these instances, HADDEN ensured that no one

els,e was in the room, with HADDEN anct' the victim.

                     d.      On multiple occasions, HADDEN conducted pelvic

exams on victims during which HADDEN licked a victim's vagina.

When HADDEN licked a victim's vagina, he ensured that no one else

was in the room with HADDEN and the victim.

             8.      Through this process, ROBERT HADDEN, the defendant,

sexually     abused       dozens        of    victims,      including        multiple       minor

victims,    over many years.                 Those victims'       experiences included,

but were not limited to,                HADDEN touching a victim's breasts and

nipples,     touching        a    victim's          buttocks,     touching          a    victim's

genitals,        digitally       penetrating          a    victim's      genitals,         and/or

licking a victim's genitals - all without a valid medical purpose.

             9.      ROBERT HADDEN, the defendant,                    frequently targeted

victims who were young and thus unlikely to have much,                                    if any,

experience with OB / GYNs prior to meeting HADDEN.                       For many victims,

HADDEN was their first gynecologist, and for others, HADDEN was

their doctor during their first pregnancy.                          In so doing, HADDEN

intentionally targeted victims who would not know what to expect

during     their    exams        with    HADDEN,      or    who   were       less       likely    to

challenge- HADDEN when he made them feel                          uncomfortable.             As    a

result,     a l though    some     victims         immediately     identified            HADDEN's

conduct     as     abusive       and    never       returned,     many       of   his     victims



                                                5
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-2
                                         1 Filed
                                            Filed09/08/20
                                                  08/02/21 Page
                                                            Page633
                                                                  of of
                                                                     20106


                                                  ').




continued returning to see HADDEN,                 sometimes for multiple years,

before     realizing       that     his     examinations         were    inappropriate,

medically unnecessary, · and sexually abusive.

               10.    To   ensure    that    he   could       continue   to    abuse    his

victims, ROBERT HADDEN, the defendant, took various steps to cause

and entice his victims to return to see him, knowing that certain

of his victims would have to travel from or through other states

to attend appointments with him, including appointments at which

HADDEN sexually abused those victims.                    HADDEN enticed some of his

victims to travel into New York from or through other states by

using a number of means and methods, including but not limited to

the following:

                      a.    HADDEN     selected         how   frequently      and   when   a

victim would have her appointments with him, typically directing

the victim to schedule a              follow up appointment at a particular

time interval, and thereby causing the victim to travel interstate

for her appointments.             In some instances, HADDEN directed victims

to    return     at   shorter       intervals     that        were   inconsistent      with

legitimate medical care.

                      b.    HADDEN used access to birth control to entice

victims to travel into New York for appointments.                          For example,

HADDEN would provide a victim with free birth control,                              thereby

enticing her to return for future appointments to obtain additional

free birth control.          In other instances, HADDEN would only provide



                                             6
    Case
       Case
         1:20-cr-00468-RMB
            1:20-cr-00468-RMB
                            Document
                               Document
                                     118-2
                                        1 Filed
                                           Filed09/08/20
                                                 08/02/21 Page
                                                           Page734
                                                                 of of
                                                                    20106




a   victim with      enough birth          control         to       last    a    few   months   and

required the victim to return for multiple appointments in a single

year in order       to    o~tain more birth control.

                     c.         Through conversations with the victims and a

review of their medical files,                  among other ways,                 HADDEN knew at

the time he caused and enticed his victims to return that certain

of his victims would travel from or through a state other than New

York to attend their appointments with HADDEN in Manhattan .

                                   INDIVIDUAL VICTIMS

             11.     Among       the   dozens       of victims             sexually abused by

ROBERT    HADDEN,         the     defendant,        were        a    minor       female    patient

identified herein as Minor Victim-1                        and adult             female   patients

identified herein as Victim- 1, Victim-2, Victim- 3, Victim- (, and

Victim- 5.      In particular,           and during periods                     relevant to     this

Indictment,     HADDEN engaged in the following acts,                              among others,

with respect to these victims:

                                       Minor Victim-1

             -12.    Minor Victim-1 was a patient of ROBERT HADDEN, the

defendant, from at least in or about 2010 up to ~nd including in

or about 2012 .          During the entire time Minor Victim- 1 saw HADDEN

as a patient, Minor Victim- 1 lived in a state outside of New York .

As a result, Minor Victim-1 traveled from out of state into New

York for appointments with HADDEN.                   HADDEN knew that Minor Victim-

1 traveled from. another state to New York for her appointments.



                                                7
   Case
      Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMB
                           Document
                              Document
                                    118-2
                                       1 Filed
                                          Filed09/08/20
                                                08/02/21 Page
                                                          Page835
                                                                of of
                                                                   20106




                13.    ROBERT   HADDEN,        the    defendant,         knew    that     Minor

Victim- 1 was under the age of               is    at the time of her appointments
                                ,.
with him, in part because HADDEN had delivered Minor Victim-1 gt

birth.     As Minor Victim-1 approached and entered puberty, HADDEN

repeatedly        encouraged         Minor   Victim-1' s        parent    to     bring    Minor

Victim- 1 in for appointments with HADDEN.                          As   a     result,    Minor

Victim-1        traveled   to    New     York       for   the    purpose        of   attending

appointments with HADDEN on multiple occasions.

                14.    During   these        appointments,         ROBERT       HADDEN,     the

defendant,        repeatedly sexually abused Minor Victim- 1 through a

course     of    conduct   that       lacked       any valid medical purpose.               For

example,    during one appointment with Minor Victim.:..1,                           after the

nurse left the room, HADDEN instructed Minor Victim- 1 to position

herself on her hands and knees on an exam table while fully nude.

HADDEN then purported to examine her vagina and vaginal area.

                15.    During multiple appointments with Minor Victim~l,

ROBERT HADDEN, the defendant, conducted breast exams during which

HADDEN groped Minor Victim- l's breasts and pinched her nipples .

                16 .   During one appointment with Minor Victim-1, ROBERT

HADDEN, the defendant, conducted a vaginal exam during which HADDEN

digitally penetrated Minor Victim- 1 and intentionally touched her

G- spot.




                                               8
   Case
      Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMB
                           Document
                              Document
                                    118-2
                                       1 Filed
                                          Filed09/08/20
                                                08/02/21 Page
                                                          Page936
                                                                of of
                                                                   20106




                                    Victim-1

           17.    Victim-1 ·was      a   patient   of   ROBERT   HADDEN,   the

defendant, from at least in or abput 2000 up to and including in

or about 2012.     In or about 2005, Victim-1 moved to a state outside

of New York,      where she lived for the remainder of her time as

HADDEN's patient.     After leaving New York, Victim-1 traveled from

out of state into New York for appointments with HADDEN.               HADDEN

knew that Victim-1 traveled from another state to New York for her

appointments.

           18.    After many of Victim-l's appointments between 2005

and 2012, ROBERT HADDEN, the defendant, directed Victim-1 to return

for - her next appointment and provided Victim-1 with instructions

on when to return.      As a result, Victim-1 continued to travel to

New York for the purpose of attending appointments with HADDEN on

multiple occasions.

           19.     During   these    appointments,      ROBERT   HADDEN,   the

defendant, repeatedly sexually abused Victim-1 through a course of

conduct that lacked any valid medical purpose.              For example,    in

the majority of appointments with Victim-1, HADDEN conducted two

breast exams.      During the -exams, HADDEN pulled on and manipulated

Victim-l's nipples.

           20.     In or about 2012, Victim-1 traveled from the state .

of her residence to New York at the direction of ROBERT HADDEN,

-the defendant.    Victim-1 traveled to New York exclusively for that



                                         9
   Case
     Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMBDocument
                              Document
                                     118-2
                                       1 Filed
                                           Filed09/08/20
                                                 08/02/21 Page
                                                           Page1037ofof20106




appointment        with    HADDEN.            During   that      appointment,      HADDEN

administered a vaginal exam,                  during which he licked Victim-1' s

vagipa.

                                         Vict.im-2

             21.    Victim-2       was    a     patient     of   ROBERT     HADDEN,    the

defendant, from at least in or about 1993 up to and including in

or about 2012.            Beginning at least in or about 1997,                   Victim-2

resided outside of the state of New York, where she lived for the

remainder of her time as HADDEN's patient.                       As a result, between

approximately 1997 and 2012, Victim-2 traveled from out of state

into New York for           appointments with HADDEN.               HADDEN knew that

Victim-2     traveled       from     another        state   to    New     York   for   her

appointments.

             22.    After many of Victim-2's appointments between 1997

and 2012, ROBERT HADDEN, the defendant, directed Victim-2 to return

for her next appointment and provided Victim-2 with instructions

on when to return.         As a result, Victim-2 traveled to New York for

the purpose of attending appointments with HADDEN                           on multiple

occasions.

             23.     During    these      appointments,          ROBERT     HADDEN,    the

defendant, repeatedly sexually abused Victim-2 through a course of

conduct that lacked any valid medical purpose.                          For example, in

the majority of appointments with Victim-2, HADDEN conducted two

breast exams.        HADDEN usually conducted the first breast exam in



                                               10
   Case
     Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMBDocument
                              Document
                                     118-2
                                       1 Filed
                                           Filed09/08/20
                                                 08/02/21 Page
                                                           Page1138ofof20106




the presence of a nurse, but he conducted the second breast exam

when he was alone with Victim-2 .                   During the second breast exam at

each appointment , HADDEN groped Victim- 2's breasts, and manipulated

her nipples.

                                          Victim-3

              24.     Victim- 3    was     a    patient      of   ROBERT   HADDEN,     the

defendant, from at least in or about late 2011 up to and including

in or about 2012.         In or about 2012 , , Victim-3 moved outside of the

state of New York, where she lived for the remainder of her time

as HADDEN's patient.            After leaving New York, Victim-3 remained

HADDEN ' s patient and traveled from out of state into New York for

appointments with HADDEN.             HADDEN knew that Victim-3 traveled from

another state to .New York for her appointments.

              25.     After    many   of       Victim-3' s      appointments    in   2012,

ROBERT HADDEN, the defendant, directed Victim- 3 -to return for her

next appointment and provided Victirn- 3 with instructions on when

to return .         As a result,      Victirn- 3 traveled to New York for the

purpose   of        attending      appointments          with     HADDEN   on   multiple

occasions .

              26.     During      these    appointments,          ROBERT   HADDEN,     the

. defendant, repeatedly sexually abused Victim-3 through a course of

conduct that l a cked any valid medical purpose .                  For example, during

the majority of Victim-3's prenatal appointments, HADDEN conducted

a breast exam on Victim-3, with one exception when a relative of



                                               11
  Case
    Case
       1:20-cr-00468-RMB
          1:20-cr-00468-RMBDocument
                             Document
                                    118-2
                                      1 Filed
                                          Filed09/08/20
                                                08/02/21 Page
                                                          Page1239ofof20106


                                                    ' I'




Victim-3 was in the exam room.                 During those breast exams, HADDEN

groped     Victim-3's      breasts      and          touched       her   nipples.       At   an

appointment in or g.bout 2012,                 after Victim-3 had giv'e n birth,

HADDEN squeezed Victim-3's nipples to extract breast milk without

a valid medical purpose.

                                        Victim-4

             27.     Victim-4    was     a      patient        of    ROBERT    HADDEN,       the

defendant, from at least in or about 1998 up to and including in

or about 2010.       During the entire period that Victim-4 was HADDEN's

patient,    she resided in New York State but outside of New York

City.     When traveling from her residence to her appointments with

HADDEN,     Victim-4      routinely      crossed            into     another    state    while

traveling into Manhattan.                HADDEN            knew that Victim-4        traveled

through another state to New York for her appointments.

             28.     After    many      of     Victim-4's           appointments,       ROBERT

HADDEN,    the defendant, directed Victim-4 to return for her next

appointment        and   provided    instructions              to   Victim-4    on   when     to

return.     As a result, Victim-4 traveled through another state to

Manhattan for the purpose of attending appointments with HADDEN on

multiple occasions.

             29.     During     these        appointments,           ROBERT    HADDEN,       the

defendant, repeatedly sexually abused Victim-4 through a course of

conduct that lacked any valid medical purpose.                           For example, during

the majority of appointments with Victim-4, HADDEN conducted two



                                              1 ?
   Case
     Case
        1:20-cr-00468-RMB
           1:20-cr-00468-RMBDocument
                              Document
                                     118-2
                                       1 Filed
                                           Filed09/08/20
                                                 08/02/21 Page
                                                           Page1340ofof20106


                                                       '"




breast exams.         A nurse was generally present for the first exam.

During the second exam, when a nurse was not present, HADDEN groped
                                      ,.
Victim-4's breasts and manipulated her nipples.

              30 .    During the majority of appointments with Victim- 4,

ROBERT      HADDEN,     the       defendant,              also    conducted   vaginal    exams,

including when Victim- 4 was pregnant.                           During those vaginal exams,

HADDEN    used his          fingers        to    apply lubrication directly on                the

outside of Victim-4's vagina .

              31.     In     or    about         2010,       Victim-4      traveled    from   her

residence through another state to Manhattan at the direction of

ROBERT HADDEN, the defendant.                         Victim-4 traveled through another

state to Manhattan exclusively for the purpose of attending her

appointment          with    HADDEN.                 During      that    appointment,    HADDEN

administered a vaginal exam,                         during which he licked Victim-4' s

vagina.

                                                Victim-5

              32.     Victim-5        was        a     patient      of   ROBERT   HADDEN,     the

defendant, from at least in or about 2002 up to and including in

or about 2011.         In or about 2003, Victim- 5 moved to a state outside

of New York,         where she lived for the remainder of her time as

HADDEN' s    patient.             After     leaving         New    York,    Victim-5    remained

HADDEN's patient and traveled from out of state into New York for




                                                     13
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-2
                                         1 Filed
                                             Filed09/08/20
                                                   08/02/21 Page
                                                             Page1441ofof20106

                                                 ,,,




appointments with HADDEN.               HADDEN knew that Victim-5 traveled from

another state to New York for her appointments.

               33.     After many of Victim~5's appointments between 2003

and 2011, ROBERT HADDEN , the defendant, directed Victim-5 to return

for her next appointment and instructed Victim- 5 on when to return.

As a       result,    Victim-5 t:;-aveleq to New . York for the purpose of

attending appointments with HADDEN on multiple occasions.

               34.     During        these    appointments,         ROBERT     HADDEN,    the

defendant , repeatedly sexually abused Victim-5 through a course of

conduct that lacked any valid medical purpose.                       For example, during

the majority of appointments with Victim- 5,                        HADDEN conducted at

least one breast exam, including when Victim-5 was pregnant.                              At

some       appointments        with    Victim- 5,       HADDEN     conducted    two   breast

exams.       In or about 2009, during an appointment after Victim-5 had

given birth, HADDEN conducted a breast exam and squeezed Victim-

S's nipples to extract breast milk without a valid medical purpose.

                                 COUNT ONE
             (Enticement and Inducement to Travel to Engage in
                             Illegal Sex Acts )

               The Grand Jury further charges:

               35.     The      allegations            contained     in      paragraphs     1

through 34 of this             Indictment are repeated and realleged as                    if

fully set forth within .

               36 .    From at least in or about 2010, up to and including

in    or    about     2012 ,    in    the    Southern     District     of    New   York   and



                                               14
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-2
                                         1 Filed
                                             Filed09/08/20
                                                   08/02/21 Page
                                                             Page1542ofof20106




elsewhere, ROBERT HADDEN,             the defendant,             knowingly did persuade,

induce, entice , and coerce an individual to travel in interstate
                                                            ,.
and f9reign . commerce to engage in sexual activity for ·which a

person can be charged with a criminal offense, and attempted to do

the same, to wit, HADDEN persuaded, induced, enticed, and coerced

Minor Victim-1 to travel to New York, New York from another state

on multiple occasions with the intention that HADDEN would engage

in one or more sex acts with Minor Victim- 1, in violation of New

York Penal Law Sections 130.52 and 130.55.

        (Title 18, United States Code, Sections 2422(a ) and 2. )

                                COUNT TWO
            (Enticement and Inducement to Travel to Engage in
                            Illegal Sex .Acts)

             The Grand Jury further charges:

              37.    The         allegations          contained      in     paragraphs     1

through 34 of this Indictment are repeated and realleged as if

fully set forth within.

              38.    From at least in or about 2005, up to and including

in    or   about    2012,    in     the   Southern       District      of   New   York   and

elsewhere, ROBERT HADDEN,             the defendant,             knowingly did persuade,

induce, entice, and coerce an individual to travel in interstate

and foreign commerce to              engage in sexual activity for which a

person can be charged with a criminal offense , and attempted to do

the same, to wit, HADDEN persuaded, induced, enticed, and coerced

Victim-1 to travel to New York,                      New York from another state on


                            .I

                                            1 i:::
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-2
                                         1 Filed
                                             Filed09/08/20
                                                   08/02/21 Page
                                                             Page1643ofof20106




multiple occasions with the intention that HADDEN would engage in

one or more sex acts with Victim- 1, in violation of New York Penal
               ,.
Law Sections 130.52, 130 . 55, and 130.40.

       (Title 18, United States ~ode , Sections 2422(a) and 2 . )

                              COUNT THREE
           (Enticement and Inducement to Travel to Engage in
                           Illegal Sex Acts)

             The Grand Jury further charges:

             39.      The    allegations        contained      in    paragraphs     1

through 34 of this           Indictment are repeated and realleged as i{

fully set forth within.

             40.      From at least in or about 1997, up to and including

in   or   about      2012,   in    the   Southern   District    of   New   York   and

elsewhere, ROBERT HADDEN, the defendant,               knowingly did persuade,

induce,    entice , and coerce an individual to travel in interstate

and foreign         commer·ce to    engage in sexual activity for which a

person can be charged with a criminal offense, and attempted to do

the same, to wit, HADDEN persuaded, induced, enticed, and coerced

Victim- 2 to travel to New York,                New York from another state on

multiple occasions with the intention that HADDEN would engage in

one or more sex acts with Victim-2, in violation of New York Penal

Law Sections 130 . 52 and 130.55.

       (Title 18, United States Code, Sections 2422(a) and 2.)




                                           16
  Case
    Case
       1:20-cr-00468-RMB
          1:20-cr-00468-RMBDocument
                             Document
                                    118-2
                                      1 Filed
                                          Filed09/08/20
                                                08/02/21 Page
                                                          Page1744ofof20106


                                                          \j
                                              •r




                                 COUNT FOUR
             (Enticement and Inducement to Travel to Engage in
                             Illegal Sex Acts)

              The Grand J.ury further charges:

              41.    The        allegations                    contained     in      paragraphs     1

through 34 of this Indictment are repeated and realleged as if

fully set forth within.

              42.     In or about 2012, in the Southern District of New

York and elsewhere,             ROBERT HADDEN,                   the defendant,      knowingly did

persuade,      induce,     entice,     and coerce an individual to travel in

interstate and foreign commerce to engage in sexual activity for

which    a    person      can    be   charged                  with   a   criminal    offense,    and

attempted to         do   the    same,   to         wit,          HADDEN persuaded,        induced,

enticed, and coerced Victim-3 to travel to New York, New York from .

another state on multiple occasions with the intention that HADDEN

would engage in one or more sex acts with Victim-3, in violation

of New York Penal Law Sections 130.52 and 130.55.

        (Titl~ 18, United States Code, Sections 2422(a ) and 2. )

                                 COUNT FIVE
             (Enticement and Inducement to Travel to Engage in
                             Illegal Sex Acts)

              The Grand Jury further charges:

              43.    The        allegations                    contained     in      paragraphs     1

through 34 of this Indictment are repeated and realleged as if

fully set forth within.

              44 .    From at least in or about 1998, up to and including



                                                   1 '7
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-2
                                         1 Filed
                                             Filed09/08/20
                                                   08/02/21 Page
                                                             Page1845ofof20106


                                            '\




in   or    about    2010,   in   the    Southern    District    of   New   York   and

elsewhere, ROBERT HADDEN,          the defendant,       knowingly did persuade,
                                   ,.
induce, entice, and coerce an individual to travel in interstate

and foreign commerce to engage in sexual activity for which a

person can be charged with a criminal offense , and attempted to do

the same , to wit, HADDEN persuaded, induced, enticed , and coerced

Victim-4 to travel to New York, New York through another state on

multiple occasions with the intention that HADDEN would engage in

one or more sex acts with Victim-4, in violation of New York Penal

Law Sections 130.52, 130.55, and 130.40.

        (Title 18, United States Code , Sections 2422(a) and 2.)

                                COUNT SIX
            (Enticement and Inducement to Travel to Engage in
                            Illegal Sex Acts)

             The Grand Jury further charges:

              45.    The    al l egations        contained     in    paragraphs     1

through 34 of this          Indictment are repeated and realleged as if

fully set forth within.

              46.    From at least in or about 2003, up to and including

in    or   about    2011,   in   the    Southern    District    of   New   York   and

elsewhere, ROBERT HADDEN, the defendant,                knowingly did persuade,

induce, entice, and coerce an individual to travel in interstate

and foreign commerce to engage in sexual activity for which a

person can be charged with a criminal offense, and attempted to do

the same, to wit, HADDEN persuaded, induced, enticed, and coerced
    Case
      Case
         1:20-cr-00468-RMB
            1:20-cr-00468-RMBDocument
                               Document
                                      118-2
                                        1 Filed
                                            Filed09/08/20
                                                  08/02/21 Page
                                                            Page1946ofof20106




 Victim-5 to travel to New York,        New York from another state on

 multiple occasions with the intention that HADDEN would engage in

 one or more sex acts with Victim-5, i~ violation of New York Pena l

 Law Sections 130.52 and 130.55.

      (Title 18, United States Code, Sections 2422(a) and 2.)




-cj&11;D!p@)
 FREPERSON                                AUDREY TRAUSS
                                          Acti::nited States Attorney
Case
  Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMBDocument
                           Document
                                  118-2
                                    1 Filed
                                        Filed09/08/20
                                              08/02/21 Page
                                                        Page2047ofof20106




               Form No. USA-33s - 274   (Ed. 9;25-58)



                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


                     UNITED STATES OF AMERICA

                                  v.

                           ROBERT HADDEN ,

                                               Defendant .


                             INDICTMENT

                   (18 U. S.C . §§ 2422(a) and 2)

                         AUDREY STRAUSS
                  Acting United States Attorney
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 48 of 106




             EXHIBIT 17
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 49 of 106


                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

    In re:                                     :
                                                 Docket #20cr468
     UNITED STATES OF AMERICA,                 : 1:20-cr-00468-RMB

                           Plaintiff,          :

      - against -                              :

     ROBERT HADDEN,                            : New York, New York
                                                 September 9, 2020
                           Defendant.          :

    ------------------------------------- : REMOTE PRESENTMENT

                              PROCEEDINGS BEFORE
                     THE HONORABLE ROBERT W. LEHRBURGER
                        UNITED STATES MAGISTRATE JUDGE

    APPEARANCES:

    For Plaintiff:             UNITED STATES ATTORNEY’S OFFICE
                               BY: MAURENE COMEY, ESQ.
                                    JESSICA LONERGAN, ESQ.
                                    LARA POMERANTZ, ESQ.
                               One St. Andrew's Plaza
                               New York, NY 10007

    For Defendant:             CLAYMAN & ROSENBERG LLP
                               BY: ISABELLE KIRSHNER, ESQ.
                                    WAYNE GOSNELL, ESQ.
                               305 Madison Avenue, Suite 650
                               New York, NY 10165

    ALSO PRESENT:              PRETRIAL SERVICES OFFICER



    Transcription Service:     Carole Ludwig, Transcription Services
                               155 East Fourth Street #3C
                               New York, New York 10009
                               Phone: (212) 420-0771
                               Email: Transcription420@aol.com

    Proceedings conducted by video and teleconferencing and
    recorded by electronic sound recording; Transcript produced by
    transcription service.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 50 of 106




                                     INDEX


                           E X A M I N A T I O N S

                                                    Re-        Re-
    Witness                Direct      Cross      Direct      Cross

    None
                               E X H I B I T S

    Exhibit                                                           Voir
    Number           Description                        ID    In      Dire

    None
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 51 of 106
 1                                                                    3

2              THE CLERK:     This is the United States against

3    Robert Hadden, 20cr468.      Counsel please state your name for

4    the record starting with the government.

5              MS. MAURENE COMEY:         Good evening, your Honor.

6    AUSA Maurene Comey for the government, also on the line are

7    AUSAs Jessica Lonergan and Lara Pomerantz, as well as

8    Special Agent Aaron Spevack of the FBI.

9              THE COURT:     Good evening.

10             MS. ISABELLE KIRSHNER:        Good evening, your Honor,

11   this is Isabelle Kirshner, I’m here with my partner, Wayne

12   Gosnell, and we’re here on behalf of Mr. Hadden.

13             THE COURT:     All right, good evening, counsel, and

14   Mr. Hadden, are you there?       He was.

15             THE DEFENDANT:      Yes.    Yes, Your Honor.

16             THE COURT:      And Mr. Hadden, can you hear the

17   attorneys and myself?

18             THE DEFENDANT:        Yes, I can.

19             THE COURT:      Terrific.       All right, so we are

20   participating by tel ephone given the continuation of

21   the Covid-19 pandemic and I just note that we are

22   authorized to do so by what’s known as the CARES Act

23   and the standing orders issued by the Chief Judge of

24   this district.      Because this is a telephone line

25   people need to ref rain from talking each other, but if
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 52 of 106
 1                                                                    4

2    any of the participants at any time cannot hear or

3    understand, please speak up.          I do note that this

4    telephone line is open to the public and the press on

5    a listen only basis and any recording of this

6    proceeding is stri ctly prohibited.

7              All right, defense counsel, have you had an

8    opportunity to consult with your client about today’s

9    proceedings?

10             MS. KIRSHNER:      I have, Your Honor, and just for

11   the record, Mr. Gosnell and I have represented Mr.

12   Hadden in the past and we ar e prepared to represent

13   him here this evening, but it is for the limited

14   purpose of this proceeding.          We have not had an

15   opportunity to consult with him about being formally

16   retained going forward.

17             THE COURT:      All right, well you will be

18   recognized for rep resenting him for this proceeding.

19   And I assume, Mr. Hadden, is that acceptable to you

20   that these two attorneys represent you for this

21   proceeding?

22             THE DEFENDANT:        Yes, Your Honor.

23             THE COURT:      All right.      And Mr. Hadden, where

24   are you located right now, do you know?

25             THE DEFENDANT:        I don’t know my exact --
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 53 of 106
 1                                                                    5

2    Pretrial, Your Honor.

3              THE COURT:      Okay.    And let me ask who is there

4    with you, is there a marshal or deputy there, can they

5    speak up?

6              SPECIAL AGENT:        Your, this is Special Agent

7    Christopher (indiscernible ) with the FBI, I’m with him

8    as well as a detective with the NYPD, Walter Harkins,

9    and a member of the marshals is outside the room with

10   us.

11             THE COURT:      All right.      And I just want to

12   reconfirm with defense counsel, have you indeed had

13   enough time to spec ifically discuss today’s

14   proceedings with your client?

15             MS. KIRSHNER:       I have, Your Honor, and Mr.

16   Gosnell was present during the Pretrial interview.

17             THE COURT:      All right, I also note that

18   because -- I also note that given the current

19   circumstances of Co vid, we also will be executing

20   documents electronically at times and I find that it

21   is appropriate to do so given the impracticality and

22   imprudence of obtaining physical signatures.

23             So with counsel already being here for the

24   defendant, I want to turn to one more housekeeping

25   issue, but it’s an important one, which is that in normal
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 54 of 106
 1                                                                    6

2    times a defendant has the right, or even during non-normal

3    times a defendant has the right to be present before the

4    Court for official proceedings of certain types but has

5    the right to waive that and to proceed by alternative

6    means such as telephone instead. I do have in front of me

7    a document titled consent to proceed by video or

8    teleconference, it is filled out for Mr. Hadden, and I

9    would like to ask Mr. Gosnell, it appears to have your

10   signature, have you signed this form?

11             MR. WAYNE GOSNELL:        I did, Your Honor .

12             THE COURT:      And have you discussed with your

13   client his right to be present in Court before a judge

14   but also his right to waive to do so and to proceed by

15   other means?

16             MR. GOSNELL:       Yes, and explained to him the

17   general impracticalities of appearing, you know, in

18   Court and this is the better way to proceed.

19             THE COURT:      All right, and does he waive his

20   right to proceed by being present in court physically?

21             MR. GOSNELL:       Yes.

22             THE COURT:      And does he consent to proceed by

23   telephone?

24             MR. GOSNELL:       Yes.

25             THE COURT:      All right, and on the form I have
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 55 of 106
 1                                                                    7

2    it has Mr. Hadden’s name in print but not signed.                    Mr.

3    Hadden, may I have your permission to sign and s/

4    where your name is required on this consent form?

5              THE DEFENDANT:        Yes, Your Honor.

6              THE COURT:      All right, I do find that the

7    defendant has consented t o proceed telephonically and

8    waive his right to be physically present in court. So

9    we now turn to the events at hand which is an initial

10   appearance and Mr. Hadden, you are here because you

11   are charged with certain criminal offenses pursuant to

12   an indictmen t. The purpose of this proceeding is to

13   advise you of certain rights that you have, make sure

14   you are aware of the charges against you, and decide

15   under what conditions, if any, you shall be released

16   pending trial.

17             I will begin with some of your rights. Y ou

18   have the right to remain silent.            You are not required

19   to make any statements. Even if you have already made

20   statements to the authorities you do not need to make

21   any further statements.         Any statements that you do

22   make can be used against you.           You hav e the right to

23   be released, either conditionally or unconditionally

24   pending trial unless I find there are no conditions

25   that would reasonably assure your presence at future
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 56 of 106
 1                                                                    8

2    court appearances and the safety of the community.

3               If you are not a US citizen yo u have the right

4    to request that a government attorney or a law

5    enforcement official notify a consular officer from your

6    country of origin --

7               FEMALE VOICE:     Wait, stop, I am listening to a

8    hearing.

9               THE COURT:    I’m sorry?     Who was that speaking

10   up?    Mr. Hadden, can you hear?

11              THE DEFENDANT:     Yes, I can, Your Honor.

12              THE COURT:     All right.      So I will restart with

13   that particular right that I was explaining.                If you

14   are not a US citizen, you have the right to request

15   that a government attorney or a law enforcement

16   official notify a consular officer from your country

17   of origin that you’ve been arrested. In some cases, a

18   treaty or other agreement may require the United States

19   government to give that notice whether you request it or

20   not.

21              You have the right to be represented by an

22   attorney during all court proceedings, including this one,

23   and during all questioning by authorities. You have the

24   right to hire your own attorney, as you have, but if you

25   cannot afford an attorney, the Court will appoint one for
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 57 of 106
 1                                                                    9

2    you.    Do you understand your rights?

3               THE DEFENDANT:     Yes, I do, Your Honor.

4               THE COURT:     All right.      Defense counsel, have

5    you received a copy of the indictment that makes

6    charges against Mr. Hadden?

7               MS. KIRSHNER:      I have, Your Honor, and may I

8    just ask if anybody knows the actual indictment

9    number?

10              THE COURT:     Mr. Ortiz, are you aware of the

11   number that has been assigned?

12              THE CLERK:     Yes, Judge, I believe it’s

13   20cr468, I’ll just double -check.

14              MS. KIRSHNER:      Thank you, that’s fine.

15              THE CLERK:     Yep, that’s the correct number,

16   20cr468.

17              THE COURT:     All right, I do note that t his is

18   a six-count indictment, each charge being enticement

19   and inducement to travel to engage in illegal sex

20   acts.     Counsel, have you received a copy of the

21   indictment and reviewed it with your client?

22              MS. KIRSHNER:      I have received a copy of the

23   indictment, I have had a general conversation with him

24   about the indictment, I have not read it to him but I

25   will waive its public reading and enter a plea of not
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 58 of 106
 1                                                               10

2    guilty on his behalf.

3              THE COURT:      All right, let me just ask counsel

4    for the government, are we taki ng an arraignment at

5    this time?

6              MS. COMEY:      Yes, Your Honor, this has been

7    referred for arraignment as well as presentment.

8              THE COURT:      All right, duly noted that the

9    defendant puts in a plea of not guilty and the

10   defendant has been arraigned.           All righ t, that brings

11   us to the question of detention or release pending

12   further proceedings. Does the government have an

13   application in this regard?

14             MS. COMEY:      Yes, Your Honor, the government

15   seeks detention on the basis of risk of flight, would

16   you like to he ar argument at this point, Your Honor,

17   or proceed to other matters first?

18             THE COURT:      First, I would just like to ask

19   defense counsel whether they are consenting to

20   detention or are opposing and proposing an

21   application, a bail application of some sort?

22             MS. KIRSHNER:       We are opposing detention,

23   Judge.

24             THE COURT:      All right, let me hear from the

25   government.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 59 of 106
 1                                                               11

2              MS. COMEY:      Thank you, Your Honor. At the

3    outset I’d like to note that today the government has

4    communicated with twenty victims in this case, either

5    through counsel or through the FBI, and all 20 indicated

6    that they feel strongly that this defendant should be

7    detained pending trial. The government seeks detention on

8    the basis of risk of flight. He is charged with incredibly

9    serious conduct that carries very steep penalties, the

10   case against him is strong, and he has the financial means

11   to flee. Those factors all weight in favor of detention.

12             Additionally, because this indictment includes a

13   charge under Title 18 United States Code Section 2422

14   involving a minor victim, there is a statutory presumption

15   of detention here and we do not believe that presumption

16   can be overcome. And that’s because there is a real

17   concern that if this defendant is released, his victims

18   will be denied the opportunity to see him brought to trial

19   and held accountable for the abuse that he inflicted.

20             Starting first with the nature and circumstances

21   of the offense conduct, the criminal conduct charged in

22   this case is exceptionally serious. As is detailed in the

23   indictment, the defendant sexually abused dozens of

24   victims, including multiple minors, for nearly two decades

25   between 1993 and 2012.       He did that in his capacity as an
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 60 of 106
 1                                                               12

2    OB/GYN at a prominent university medical center in

3    Manhattan, and he used his status as a respected doctor at

4    a prominent institution to sexually abuse his victims and

5    did so under the guise of providing medical care.                And he

6    was able to do that for years and years to dozens of

7    victims because those victims trusted him and believed he

8    had their best interests at heart.

9              Over his years of abusing patients the defendant

10   developed a number of different techniques that allowed

11   him to be alone with his victims so that he could more

12   easily get away with his abus e. He would send nurses

13   out of the room, he would go in to see patients without

14   telling nurses and he would invite patients to be alone

15   with him. And then the sexual abuse that he inflicted took

16   on a whole host of different forms across victims and from

17   appointment to appointment.        And across each of those he

18   was able to, for nearly two decades, use his medical

19   practice as an opportunity to sexually gratify himself.

20             The forms of that abuse included, for example,

21   conducting abusive breast exams, including sometimes more

22   than one during a single appointment. He would use those

23   breast exams as an opportunity to pinch, manipulate, pull

24   on a victims nipple, grope or caress the victim’s breast.

25   As another example, he would insist on giving some
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 61 of 106
 1                                                               13

2    patients mole checks, instructing them to be fully nude

3    and then using that as an opportunity to touch some of

4    their most intimate parts without any medical purpose,

5    including their breasts, their genitals and their

6    buttocks.

7                He would use prolonged pelvic exams as an excuse

8    to touch various parts of his victims’ genitals. He would

9    attempt to sexually stimulate his victims during those

10   exams, and he would do all of this to sexually gratify

11   himself.    And most egregiously, he licked multiple

12   patients during pelvic exams. This horrendous conduct

13   continued for nearly two decades and affected dozens of

14   patients including minor victims, at least one of whom

15   Hadden had personally delivered as a baby and then

16   sexually abused when she entered puberty.

17               In short, the defendant used his medical license

18   to act as a serial predator, and he acted like a predator

19   when he targeted his victims. He identified victims who

20   had little or no experience with OB/GYNs, either because

21   Hadden was one of their first gynecologists, or they were

22   going to have him for their very first pregnancy, and, as

23   a result, the defendant was able to abuse these victims

24   and they didn’t realize what was happening to them was

25   abusive.    They didn’t know what to expect during these
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 62 of 106
 1                                                               14

2    exams and they also didn’t feel that they could challenge

3    the defendant when he made them feel uncomfortable and he

4    abused them.    The defendant also knew that several of his

5    victims were traveling from and through other states to

6    appointments with him because he was such a respected

7    doctor at such a prominent institution.           And he encouraged

8    those women to travel interstate to see him and then he

9    sexually abused them when they did.

10               The horrifying abuse that he defendant inflicted

11   has left his victims emotionally and mentally scarred to

12   this day.    He habitually violated the trust of patient,

13   after patient, after patient, and that serial abuse has

14   (indiscernible) the concern here that he would abuse the

15   trust of this Court if he were released pretrial. And that

16   concern is only heightened by the state penalties that the

17   defendant faces if convicted of this particularly

18   egregious conduct. Each of these six counts in the

19   indictment carries a maximum of twenty years imprisonment,

20   and the government estimates that if the defendant was

21   just convicted of one of those counts after a trial, the

22   high point of his guidelines range would be above the

23   twenty year statutory maximum. So in other words, he is

24   facing decades in prison, and as a 62 year old, that means

25   that he faces the real possibility of spending the
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 63 of 106
 1                                                               15

2    majority, if not the entirety, of the remainder of his

3    life in jail, and that all creates a very strong incentive

4    to flee.   Simply put, Your Honor, as to this factor, the

5    nature of the offense weighs in favor of detention.

6               Turning next to the strength of the evidence,

7    the facts set forth in the indictment make very clear

8    that the evidence in this case is strong.               Multiple

9    victims have come forward and have independently

10   provided details, credible and corroborated

11   information against this defendant.             And th ose victims

12   are based up by each other as many of them described

13   virtually the same kinds of abuse at the defendant’s

14   hands, and they are backed up by contemporaneous documents

15   such as medical records, phone records and email records, as

16   well as accounts from other non-victim witnesses.

17              It’s also worth noting that the government’s

18   investigation with the FBI remains ongoing and the

19   government expects, in fact, to bring additional charges

20   and superseding (indiscernible) and as a result the

21   defendant is very likely to face additional charges and

22   even more sentencing exposure for his conduct here.              In

23   other words, if the defendant shows up to court he faces

24   the very real possibility of spending decades in prison.

25              Finally, turning to the defendant’s history and
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 64 of 106
 1                                                               16

2    characteristics, the government understands from

3    financial records that the FBI has reviewed regarding the

4    defendant, that he has the means to flee. He recently

5    received several hundred thousand dollars from life

6    insurances policies over the last year, and his bank

7    records reflect that he has transferred thousands of

8    dollars, including the transfer of $100,000 to his

9    daughter within the last year.         Those finances suggest

10   that he and his family have the means to flee the

11   penalties he faces in this case.

12             Now, as to the defendant’s history and

13   characteristics, we do recognize that the defendant

14   has a home in New Jersey and has family in the area,

15   but we note that those ties were not enough to stop

16   him from betraying the trust of his patients for

17   years. And there is a concern that when facing the

18   possibility of decades in prison, they will not stop

19   him from abusing the trust of this Court and fleeing.

20   We also recognize that the defendant was previously

21   charged on a case that was brought by the New York County

22   District Attorney’s Office, and that case was also related

23   to his sexual abuse of patients, and we note that he did

24   appear for court in that case including when he pled guilty

25   to charges in that case and was sentenced without jail time
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 65 of 106
 1                                                               17

2    2016.

3              In contrast to that case though, the defendant

4    here, now that he is charged with (indiscernible), faces

5    much, much higher penalties. When he showed up for court for

6    his guilty plea and his sentencing in the state case he knew

7    he was not going to jail. That is a very different

8    situation from what he has here. His incentives have

9    completely shifted now that there are federal charges

10   pending which carry significant jail penalties.

11             And finally, Your Honor, I would just note

12   that at bottom our goal here is to make sure that the

13   victims in this case can see this defendant brought to

14   trial and see him face justice. The victims who have

15   communicated with my office today strongly support

16   detention and the government is concerned that if the

17   defendant is released, he will re-victimize them by

18   failing to appear in court. And so for all of those

19   reasons, the government believes detention is appropriate.

20             Before I conclude, Your Honor, I would also

21   want to note that consistent with our obligations

22   under the Crime Victim ’s Rights Act, today the

23   government, as I’ve noted, ha reached out through either

24   victims’ counsel or the FBI to all of the victims with

25   whom we have spoken during --
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 66 of 106
 1                                                               18

2              THE COURT:     I’m sorry, counsel, just wait.          Can

3    whoever has their phone lines on and has background noise

4    please mute them unless you are the person speaking.

5    Please proceed.

6              MS. COMEY:     Thank you, Your Honor.         Pursuant to

7    our obligations under the Crime Victim’s Rights Act,

8    we have informed all of the victims with whom we spoke

9    during our investigation of today’s proceeding and of

10   their right to be heard regarding a bail

11   determination. As I’ve noted, the twenty of those

12   victims who responded all felt very strongly that the

13   defendant should be detained pending trial. And I’d

14   note that, in partic ular, certain of those twenty

15   victims have asked to be able to address the Court.

16   One, I believe, is on the line and is prepared to

17   address the Court in her own name, and then five have

18   provided written statements that they have asked the

19   government to read, one in her own name and four would

20   want to proceed as Jane Doe’s. I am happy to proceed

21   to that now, if Your Honor would like, or wait until a

22   later point in the proceeding.

23             THE COURT:      I think I’d like to hear from the

24   defense first and I’d like to the n give the victims

25   and opportunity to speak, and either directly or through
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 67 of 106
 1                                                               19

2    the government.

3              MS. COMEY:     Understood, Your Honor , thank you.

4    Unless Your Honor has any questions for me, I have

5    nothing further.

6              THE COURT:      Am I correct, counsel, that you

7    are not pursuing or you are not pursuing detention

8    based on danger to the community?

9              MS. COMEY:      Not at this time, Your Honor ,

10   thank you.

11             THE COURT:      All right, thank you.          All right,

12   let me hear from defense counsel.

13             MS. KIRSHNER:       Your Honor, while the

14   government has made what appears on its face to be a

15   compelling argument that this is a serious case, and

16   undoubtedly this is a serious case, I don’t think

17   they’ve reached the threshold that would result in Mr.

18   Hadden’s detention here.         And what I’d like to d o is

19   go back to 2012, and as the Court notes, the last act

20   that is charged in this indictment is in 2012 when he

21   stopped being a doctor. So some eight years ago he

22   stopped being a doctor, and while we deny the very

23   serious allegations here, there is no que stion that

24   whatever occurred here occurred while he was a doctor

25   and nothing has occurred in the last eight years.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 68 of 106
 1                                                               20

2              I first met Mr. Hadden in 2012 when he was

3    arrested by the New York City Police Department and

4    charged in connection with the abuse of a pat ient. At

5    that time, he was arrested and, for lack of a better

6    term, un-arrested.       For whatever reason the arrest was

7    voided, and in this period of almost two years before

8    he was actually indicted by the New York County DA’s

9    office. During that time period he certainly was aware

10   that there was a potential for being charged. During

11   that time period a plaintiff’s counsel, a number of

12   plaintiffs’ counsels brought civil lawsuits. One of

13   those plaintiff’s counsel I believe represents

14   something close to 100 plaint iffs in these matters

15   now.   Those things were going on for two years before

16   he was indicted in New York County and he didn’t go

17   anywhere and we were in constant contact with him, and

18   these same sorts of allegations, although I don’t

19   believe any included co ntact with minors, but the very

20   same sorts of allegations were kicking around in civil

21   court for two years.

22             In addition, we were aware, as was Mr. Hadden,

23   that the plaintiff’s counsel in that matter, one of

24   the plaintiff’s counsel, his name was Mr. DiPietro

25   (phonetic), I assume he’s on the phone, was in contact
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 69 of 106
 1                                                               21

2    with the District Attorney’s Office so we were awar e

3    that there was an indictment coming, and Mr. Hadden

4    did not flee. When he was arrested and he was charged

5    with a number of serious felonies in the state he

6    posted bail and while the case may have ended with a

7    non-jail disposition because of a Brady violation on

8    the part of one of the prosecutors in the state, prior

9    to that the discussions were all about jail time.                And

10   for the entire pendency of that criminal case, while

11   the discussions between counsel were always about jail

12   time, he did not flee.

13             And ultimately he was convicted, he took a

14   plea, he pleaded guilty, he received a conditional

15   discharge, he went through whatever process he needed

16   to go through, and since that time hundreds of civil

17   lawsuits have been brought against him all with the

18   similar allegations and he hasn’t fled.              And there’s a

19   reason he has not fled. While the government has

20   indicated he has the means to flee, I know and I

21   assume they know that they spoke with Mr. Hadden’s

22   daughter today, and they learned that the monies that

23   were transferred to her was to assist her in

24   purchasing her first home. They also know, because Dr.

25   -- Mr. Hadden said it (indiscernible) Pretrial, that
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 70 of 106
 1                                                               22

2    essentially what he has in terms of assets is about

3    $174 in cash and a home, and that’s what he’s got. He

4    does not have a passport, he is not going anywhere,

5    and more importantly, I guess, what he has is a 29

6    year old son who is severely mentally disabled, who is

7    mentally retarded with an IQ of about 47 who has mild

8    cerebral palsy, who has optic neuropathy, and

9    basically all his physical requirements such as

10   bathing, and dressing, and feeding, are attended to by

11   Mr. Hadden.     His son Alex is a patient at a Paramus

12   rehabilitation center. Unfortunately, because of

13   Covid, he has been home, as has Mr. Hadden, and Mr.

14   Hadden’s wife, Carol, with whom he has been married

15   for 40 years, has juvenile diabetes since she’s age 13,

16   she’s had both hips replaced, when I spoke to her today

17   she had just come from a doctor having injections in her

18   knees and is supposed to have a knee replacement

19   momentarily.    She, too, has some significant, significant

20   physical and mental health issues.

21               So there is not means to flee, he has never

22   fled, he has always abided by the terms and conditions of

23   his bail.    I understand that it’s the government’s goal to

24   make sure he’s brought to trial and the government made

25   that clear today at the rather loud press conference that
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 71 of 106
 1                                                               23

2    they had.    It is clear to me that there were real issues

3    with, I don’t know, looking at this indictment, whether an

4    of the victims that are charged in this indictment were

5    charged in the earlier indictment, nor do I know how and

6    how many of the victims that are charged in this

7    indictment are plaintiffs in the many, many, many civil

8    suits that are out there.

9                But I will point out, and again, I’m not

10   undermining, my intention is not to impugn the credibility

11   of anybody, but when he was arrested by the state

12   prosecutor, there was an 800 number at that time asking

13   for victims to come forward and there were not, you know,

14   those people were not included in the state case. Mr.

15   DiPietro, however, on his website, has had an 800 number

16   for years seeking people who he can add to his civil suit.

17   And obviously Columbia Presbyterian has also been named in

18   this suit.

19               So while there’s no, you know, these are very,

20   very serious charges, Dr. Hadden does not have the means

21   to flee, does not have the desire to flee, does not have

22   the will to flee, and does not have the opportunity to

23   flee, what he does have are tremendous responsibilities at

24   home that he is responsible for attending to. Since Covid

25   and since his wife is at risk, he is, he’s the one who’s
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 72 of 106
 1                                                               24

2    been responsible for caring for the house and for taking

3    care of the needs of the family. And let me point out also

4    that Pretrial Services has recommended that bail be set in

5    this case. The conditions that they’ve laid out in in

6    their recommendation are perfectly reasonable, we can

7    certainly have his wife sign the bond if the Court likes

8    or the Court would so direct, we could have his home

9    placed as security for a bond, but there is absolutely no

10   reason for him to be detained. He is a 62 year old man and

11   as a 62 year old woman, we are necessarily at risk for

12   Covid, we know what’s going on at the MDC and the MCC with

13   respect to lawsuits and what’s happening there.             He had

14   extremely high blood pressure when he was brought to the

15   doctor, to the hospital today and evaluated. He is not a

16   risk of flight, he is not a danger to the community, I

17   mean to suggest that somehow he would be victimizing his

18   victims again if he didn’t appear, he’d be victimizing his

19   family and he’d be certainly victimizing his 29 year old

20   son and his wife.

21             So given all that, I am strenuously suggesting

22   that the Court review, and I’m sure you have, on page

23   five, the conditions that Pretrial has laid out and ask

24   that bail be set in accordance with their recommendation.

25             THE COURT:     All right, thank you.        Does the
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 73 of 106
 1                                                               25

2    government wish to respond?

3              MS. COMEY:     Just briefly, Your Honor. I would

4    note, as I did in my initial argument, that as to the

5    defendant’s remaining and appearing for court during

6    his prior cases, during none of that time were federal

7    charges pending against him. During none of that time

8    was he facing years and years and years in prison. And

9    during none of that time did he have a deta iled

10   indictment laying out the government’s case against

11   him. I am not exactly sure what defense counsel was

12   suggesting regarding each of the victims, but I will

13   say that the indictment makes clear that there are

14   many who have been willing to come forward and share

15   their story and are prepared to participate in this

16   case, and as I already noted, corroborate each other

17   and are corroborated by additional evidence. And as I

18   noted earlier, there are also multiple victims who

19   would like to be heard today, and I would note that in

20   the government’s view the victims’ sentiments and

21   statements particularly bear on the nature of the offense,

22   which is one of the statutory factors for the Court to

23   consider, and the strength of the evidence in that

24   multiple victims are willing to be a part of this case and

25   share their experience within court.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 74 of 106
 1                                                               26

2              Thank you, Your Honor.

3              THE COURT:      I appreciate that and I would like

4    to hear from the victims now so I will leave it to you

5    to orchestrate how you would like that to proceed.

6              MS. KIRSHNER:       Your Honor, for the record, I

7    would object --

8              THE COURT:      Hold on.

9              MS. KIRSHNER:       For the record, I would object

10   to any of these victims proceeding anonymously, we

11   certainly have the right to know who these people are

12   and to face ou r accusers as we would at any time.

13             THE COURT:      I understand.       All right, please

14   proceed, counsel for the government.

15             MS. COMEY:      Your Honor, the first victim who

16   wishes to address the Court under her own name, I

17   believe is on the line, her name is Jessic a Sell

18   Chambers.

19             THE COURT:      Ms. Chambers, are you there?

20             MS. KIRSHNER:       I’m sorry, could you repeat

21   that name, please?

22             MS. COMEY:      Jessica Sell Chambers.

23             MS. KIRSHNER:       S-E-L-L?

24             MS. COMEY:      Correct.

25             MS. KIRSHNER:       Thank you.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 75 of 106
 1                                                               27

2              THE COURT:      Ms. Chambers, are you on the

3    phone?

4              MS. JESSICA SELL CHAMBERS:             I’m here.

5              THE COURT:      Well, first I want to say thank

6    you for participating, you obviously have the right to

7    do so and I’m sure it’s not easy to do what you are

8    doing in coming forward, but I welcome you r comments.

9    So please proceed.

10             MS. CHAMBERS:       I’m upset by I guess the

11   defense’s suggestion that he can’t victimize anyone

12   else, that he would be victimizing his family if he

13   were to be detained. I think that’s a disservice and a

14   disrespect to the countles s victims. And I don’t think

15   that he deserves any opportunity to prevent justice in

16   whatever means he could potentially do that, and he

17   has, he has injured many, many, many women and he

18   needs to be held accountable for that. And I think the

19   Courts need to insure that he has no chance to flee,

20   or hurt himself, or anything like that.

21             THE COURT:      Is that it?

22             MS. CHAMBERS:       That’s it.

23             THE COURT:      All right, I thank you for that.

24   All right, counsel?

25             MS. COMEY:      Thank you, Your Honor, I now have
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 76 of 106
 1                                                               28

2    five written statements, the first is from a victim

3    who has authorized me to read her name, and these are

4    the words of Lauren Kanyok, K -A-N-Y-O-K, quote, “ Your

5    Honor, my name is Lauren Kanyok, and I am the woman

6    who was assaulted by Robert Hadden multiple times . I

7    was the woman that called the police after my post -

8    partum visit on June 29, 2012.           I just had a baby girl

9    six weeks prior, the shock I endured and the fear of

10   being naked, vulnerable and alone in a room with a man

11   is a fear that is ongoing. This will n ever leave me. I

12   called the police after safely making my way out of

13   the office that day and was torn away from my newborn

14   for the rest of the day, unable to hold her in my arms

15   because of a hospital visit for a rape test, and then

16   a police escort to the A DA’s office, which brought me

17   home to my daughter around 11 p.m. that night.                   This

18   should have never happened. I should not have been

19   taken away from my daughter because of this doctor’s

20   appointment. I called the police out of fear and

21   hysteria and the tho ught of someone doing this to my

22   daughter. There was a long twisted road that led to

23   Hadden’s guilty plea and I was told by the ADA in that

24   moment, you did it, you stopped him from assaulting

25   other women. Well that wasn’t entirely true, he was
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 77 of 106
 1                                                               29

2    clearly able to assault others after I phoned NYPD.

3    He was allowed to continue to an extent which led

4    other women being assaulted. All of this is a

5    nightmare for all of Hadden’s victims, it will never

6    leave our psyche. I will eventually have to tell my

7    daughter about the horror that was when she was born

8    in hopes of giving her the strength to know that no

9    man or woman medical professional has a right to

10   violate you.     Robert Hadden was set free knowing he

11   was hiding the ugly truth of his actions. I hit a mild

12   milestone in his 2016 deal, but I ask you to please do

13   the right thing for all of us and please do not allow

14   him to be free.”

15             Your Honor, the remaining four written

16   statements that I’ve been asked to read are all by

17   individuals who asked to be read aloud as Jane Doe’s.

18   In response to defense counsel’s objection, I would

19   note that Judge Furman, who is the District Judge in

20   this case, has in the past in United States v.

21   Epstein, allowed victims to provide victim statements

22   pursuant to the CVRA as Jane Doe’s to prote ct their

23   privacy. There is no right, as far as I am aware,

24   under the CVRA to know the name of the individual

25   speaking or a confrontation right during a bail
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 78 of 106
 1                                                               30

2    proceeding. And I note that to the extent any of these

3    individuals are trial witnesses, defense cou nsel will

4    have the right to confront them and will be given

5    notice of which of them made which statements during

6    this proceeding.

7              MS. KIRSHNER:       Counsel, can I ask a question?

8              THE COURT:      You can ask the Court a question,

9    go ahead.

10             MS. KIRSHNER:       No, I wa s going to ask the

11   government a question, is Ms. Kanyok a victim charging

12   the indictment?

13             MS. COMEY:      The government is not in the

14   position of publicly commenting on the identities of

15   specific victims identified in the indictment.

16             THE COURT:      All right.      Did defense counsel

17   want to address any more of the issue of Jane Doe

18   statements?

19             MS. KIRSHNER:       Other than I object to it and

20   this is not Jeffrey Epstein and I would, you know, I

21   think this is inappropriate, but obviously

22   (indiscernible).

23             THE COURT:      Al l right, the objection is noted

24   and is overruled, obviously preserved, and whether or

25   not those names will be disclosed at a later time is
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 79 of 106
 1                                                               31

2    something to be determined at that time but I see no

3    reason why the statements by the alleged victims

4    cannot be read at this time, so please proceed.

5              MS. COMEY:      Thank you, Your Honor, I’ll note

6    that I will refer to each as Jane Doe 1, 2, 3 and 4,

7    those do not correspond with the numbering in the

8    indictment.     The first statement from Jane Doe 1,

9    quote, “I would like to a ddress you today in regards

10   to this person that sits before you. I will not even

11   call him a man, a mister or a doctor because he is

12   none of those.      This ‘person’ preyed on women and hid

13   behind an establishment that he felt supported his

14   grotesque behavior. I became a patient of his when I

15   became pregnant with my first child. The visit seemed

16   to be what I deemed ‘normal.’ It was not until my

17   second pregnancy when I was at a different practice

18   that I realized that his behavior in visits with me

19   was anything b ut normal. I now realize he took

20   advantage of young, pregnant moms who thought maybe

21   these invasive, overly touchy -feely appointments were

22   supposed to happen during pregnancy.             I often thought

23   why would a doctor at a prestigious hospital such as

24   Columbia P resbyterian do anything that wasn’t

25   appropriate. This person violated woman, after woman,
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 80 of 106
 1                                                               32

2    after woman, and I’m sure he viewed them as his ‘play

3    toys.’   He deserves to be brought to justice for all

4    of us suffering and should not be granted bail. The

5    system failed us once and I believe the time for us

6    women is now, and I hope you stand behind us, Your

7    Honor, and do what you know is right.”              Those were the

8    words of Jane Doe 1.

9              Next are the words of Jane Doe 2, quote,

10   “Robert Hadden does not deserve bail. He h as long

11   gotten away with abusing women entrusted to him with

12   no regard for our physical or mental wellbeing.                  He

13   has flagrantly disregarded his sworn oath for his own

14   personal gains and has continued to abuse his power

15   and status.     He has disregarded my bo dy as something

16   he can take and do with as he pleases.              He has shown

17   he will take advantage of anyone and has done so for

18   decades with no consequences. My body has been

19   violated time and time again by a doctor whom I trust.

20   That trust has been shattered be cause of him.               To let

21   him walk free again as we await trial allows him to

22   delay his consequences even further and allows our

23   trauma to continue.”        Those were the words of Jane Doe

24   2.

25             Next, the words of Jane Doe 3, quote, “Dear
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 81 of 106
 1                                                               33

2    Judge, I respectfully ask tha t you detain Robert

3    Hadden and not offer him bail today. I absolutely do

4    not believe that justice was served in 2016 and he has

5    been in the comfort of his home all this time. He

6    should not be allowed to be home with continued access

7    to internet and all the other privileges being at home

8    would allow. Countless patients, including myself,

9    suffered greatly from his abuse for so many years, and

10   we continue to suffer from the impact of his hideous

11   actions.    Detaining Hadden today will be a huge step

12   in showing a ll of us who were so terribly affected by

13   his criminal actions that this case is important and

14   will finally get the attention it should have received

15   many years ago.      Thank you for your consideration.”

16              Finally, the words of Jane Doe 4, Jane Doe 4

17   expressed generally her sentiments to us that she

18   strongly favors detention in this case, and in

19   particular asked that we share her view that Hadden,

20   quote, “Has assaulted single women, married women,

21   pregnant women, recent mothers and minors. He has

22   demonstrated no regard for age, race, and more

23   importantly, the dignity and personal autonomy of

24   women, he should not be granted bail.”

25              That completes the victim statements that we
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 82 of 106
 1                                                               34

2    were provided Your Honor, thank you.

3              THE COURT:      All right, thank you.          All right,

4    does the defense wish to say anything else?

5              MS. KIRSHNER:       No, Your Honor.

6              THE COURT:      All right, and is the government

7    done with its application?

8              MS. COMEY:      Yes, Your Honor, thank you.

9              THE COURT:      All right, so first of all, I do

10   want to thank again th e victims who came forward to

11   speak up and, again, I know that’s not easy and even

12   doing so through a statement that’s a Jane Doe

13   statement I’m sure was not easy either. So I’m

14   absolutely listening and hearing those sentiments and

15   taking them into account to the extent that I can.

16             My obligation in determining whether bail

17   should be set is to determine whether there are

18   conditions that can be set that will reasonably assure

19   the safety of the community and the presence of the

20   defendant at future proceedings . It is my obligation

21   that if there are such conditions that I am obligated

22   under the law to release the defendant subject to

23   those conditions.

24             Now how do I go about deciding this?               There is

25   a standard of proof that the government must meet that
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 83 of 106
 1                                                               35

2    for danger to the community would be by clear and

3    convincing evidence, that is not an issue presently

4    given the government has not applied based on that

5    basis, so we have to look at presence at future

6    proceedings.     And the standard for that is whether the

7    government has shown by a preponderance of the

8    evidence that, that there are no set of conditions

9    that can reasonably assure the presence of the

10   defendant at future proceedings. And I just want to

11   ask the government, because I’m not sure if you

12   confirmed, let me j ust return to something, is this a

13   presumption case?

14             MS. COMEY:      It is, Your Honor, yes.

15             THE COURT:      All right, so there is a

16   presumption that there are no set of conditions that

17   can reasonably assure the defendant at future

18   proceedings. The defense, ho wever, may rebut that

19   presumption, and if they do and overcome it then it is

20   the government’s burden to show by a preponderance of

21   evidence that there are no such conditions to

22   reasonably assure the presence of the defendant at

23   future proceedings.

24             Now, the government identified a number of

25   factors that I do consider and need to consider in
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 84 of 106
 1                                                               36

2    assessing this. One of those is, indeed, the nature of the

3    offense.   Obviously, the nature of the offense is

4    monstrous. It involves an allegation that someone not only

5    as a human being, but also as a trusted adult in the

6    medical profession, took advantage and damaged a number of

7    girls, including minors, over many, many years, again,

8    this is what is alleged. If proven guilty, the defendant

9    would face quite an extensive punishment and possibly face

10   life, the remainder of his life in prison. So that is a

11   factor that does point towards potential risk of flight,

12   that is the incentive to avoid such an occurrence.

13              The government also points to the strength of

14   their case saying that it is supported by the victims who

15   are coming forward and records that corroborate them, and

16   that the defendant is likely to face further charges. It is

17   hard at this moment, difficult at this moment to fully

18   assess the strength of the case, it certainly sounds as

19   there is certainly salient proof there and that will come

20   out.   And if I knew with a fair degree of certainty that the

21   defendant would be found guilty, there would be more reason

22   to order detention. I can’t say that I have that knowledge

23   at this time, all I have as what has been alleged so far, as

24   monstrous as it is.

25              With respect to means to flee, I think anyone who
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 85 of 106
 1                                                               37

2    wants to avoid being brought to justice can find a way to do

3    it. I do believe that the defense has shown or presented

4    facts that indicate that the defendant theoretically has

5    available, perhaps by mortgaging a house further, it’s

6    unclear what cash reserves are actually there, but it’s also

7    clear that the care of two extremely ill or impaired

8    children requires a significant amount of (indiscernible).

9    And I do think it’s important to take into account that

10   there are these two children, granted --

11             MS. KIRSHNER:     Your Honor, just to make clear,

12   one is a child and one is a --

13             THE COURT:      I was just about to say, one is

14   his adult son, and that is not an excuse for avoiding

15   detention, but I note it only as further incentive not

16   to flee, particularly given his invol vement in their

17   care.   There is very little to indicate that the

18   defendant has a risk of flight. Really the only, the

19   only point really pointing that way is that he would

20   seek to avoid being brought to justice. As the defense

21   has pointed out, however, he d id not flee in earlier

22   circumstances, granted, they may not have been as

23   grave as those presented here, but certainly for a

24   time he was facing potential charges alleging the same

25   type of conduct and possibly involving some of the
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 86 of 106
 1                                                               38

2    same victims, we don’t kno w that at the moment.

3              The bottom line is that, while it may be

4    desirous, desirable to detain someone out of

5    retribution and a desire to insure that they will be

6    present, my standard that I have to follow, again, is

7    whether there are conditions that can re asonably

8    assure the presence of that defendant at future

9    proceedings.     And I just don’t have enough from the

10   government to indicate that there are no such

11   conditions.     Granted, it’s a presumption case, but the

12   defense has met that presumption.

13             Now I did hear in, I think in one of the

14   victim’s statements, and also something I had wondered

15   about, as grievous as it may be to think about, that

16   the defendant might be able to avoid being brought to

17   justice by means other than physical flight. And we are

18   certainly reminded by the demise an earlier defendant that

19   was mentioned in a completely different case, that is Mr.

20   Epstein, that one can find a way to avoid the ultimate being

21   brought to justice by taking their own life. I can’t say

22   though that A) that is likely, or has been noted here as a

23   real possibility, but even if it is, we now know by Mr.

24   Epstein’s conduct that it is not impossible for one to take

25   their own life even if in prison. So I don’t think I can and
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 87 of 106
 1                                                               39

2    will take that as a consideration here, that there is a

3    possibility that the defendant would take his own life.

4    And, again, it may even be greater if he is in prison.

5              If he is found guilty, he should be punished as a

6    guilty person and commensurately with the crimes for which

7    he is found guilty, but I cannot, in the position I am in,

8    and the law that I have to follow, able to say and decide

9    that there are no set of conditions that can reasonably

10   assure the presence of the defendant at future proceedings.

11   So for that reason I am not prepared to detain him but I am

12   prepared to entertain a very strict set of circumstances and

13   conditions for the defendant’s release.

14             One of those, certainly, is a bond of substantial

15   value. I would like to know from the defense what they

16   propose as a bond amount?

17             MS. KIRSHNER:     Your Honor, you know,

18   substantial bond of a million dollars signed by his

19   wife and other financially responsible patient, you

20   know, secured by his home, house detention, home

21   detention and all the other conditions that Pretrial

22   has recommended.

23             THE COURT:      Okay.     All right, in regard to the

24   amount of the bond based on the resources that have

25   been disclosed or talked about, that seems like almost
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 88 of 106
 1                                                               40

2    a fairly substantial amount. I’m just looking at his

3    financial information in the Pretrial Report, I just

4    want to check that.       All right, yes, so I think a

5    million dollars is appropriate, it must be secured by

6    pledging the home, whatever equity is in there, and it

7    must be cosigned by three financial responsible

8    persons. Do you know who, do you propose who those

9    people would be at this time?

10             MS. KIRSHNER:       I know that his wife was

11   prepared to sign it and I was in the midst of speaking

12   with her when I was asked to sign on, so I do not know

13   who they are right now.

14             THE COURT:      Okay.    All right, well, as I said,

15   three financially responsible people.             I am going to

16   order home detention. The Pretrial Services had

17   suggested electronic monitoring with a curfew, I’m

18   just curious, let me ask Pretrial Services whether

19   there was a particular reason, rhyme or reason to that

20   as opposed to detention?

21             PRETRIAL SERVICES OFFICER:            Your Honor , I

22   didn’t view the defendant as a significant risk of

23   flight and felt like that a curfew would be sufficient

24   to meet the needs of the statute.

25             MS. KIRSHNER:       Your Honor, I would like to add
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 89 of 106
 1                                                               41

2    that he is responsible for all the shopping and

3    everything that goes on in the house, so just from a

4    practical point of view, it’s sometimes easier to do a

5    curfew so that he doesn’t have to ask permission every

6    time he has to leave the house.

7              THE COURT:      Ri ght, so I’m aware of that and

8    basically what I want to have imposed is a situation where

9    he can only go out for the necessities for care of the

10   children and whatever he needs to do sustain himself and

11   his wife and the home.       And so let me ask Pretrial, with

12   that in mind, what do you suggest would be the best way to

13   do the monitoring?

14             PRETRIAL SERVICES OFFICERS:         Based upon what you

15   said, Your Honor, home detention would be appropriate

16   for that.

17             THE COURT:      Okay.

18             MS. KIRSHNER:       Judge, I’m assuming that also

19   includes legal visits?

20             THE COURT:      Of course.

21             MS. KIRSHNER:       Right.

22             THE COURT:      Legal, religious, and home

23   necessities.

24             MS. KIRSHNER:       And medical?

25             THE COURT:      And medical, of course, and
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 90 of 106
 1                                                               42

2    otherwise subject to detention. And let me ask

3    Pretrial, would this be in the form of GPS?

4              PRETRIAL SERVICES OFFICER:            Your Honor ,

5    typically unless the Court orders GPS we place the

6    defendant on radio frequency monitoring which advises

7    Pretrial of when he leaves his home and when he

8    returns but does not show where he goes when he is

9    outside the residence.

10             THE COURT:      All right, I would like to order

11   GPS given that he is under detention with limitations

12   on where he can go, and has to be installed and set up

13   at Pretrial’s discretion in terms of allowing self-

14   installment, et cetera.         Okay.    All right, in

15   addition, I am going to impose the following, let me

16   just look at my notes, travel restricted to the

17   Southern and Eastern Districts of New York and the

18   District of New Jersey and points in between.

19   Surrender of any passport and no applications -- I’m

20   sorry?

21             MS. KIRSHNER:       He doesn’t have a passport.

22             THE COURT:      All right, and no applications, no

23   new applications for any such travel documents.                  He

24   will be supervised by Pretrial Services as directed.

25   He will be subject to mental health care evaluation
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 91 of 106
 1                                                               43

2    and treatm ent as determined by Pretrial Services.               He

3    shall have no contact with any alleged victims or

4    witnesses.    He shall have no unsupervised contact with

5    minors except for I guess his daughter, since he is

6    taking care of her.

7               MS. KIRSHNER:      His daughter is an adult, Your

8    Honor.

9               THE COURT:     Okay, I’m sorry, are they both

10   adults, which one was the child?

11              MS. KIRSHNER:      Yeah, they’re both children are

12   adults.

13              THE COURT:     Oh, okay --

14              MS. KIRSHNER:      He takes care of his wife and

15   his son.

16              THE COURT:     Okay, thank you.        Okay, thank you,

17   I’m sorry, I hadn’t heard correctly before.               The

18   defendant is to refrain from possessing a firearm,

19   destructive device or any dangerous weapon.               And does

20   the government have any other application requests with

21   regard to the conditions to be imposed?

22              MS. COMEY:    No, Your Honor, thank you.

23              THE COURT:     In terms of satisfying the

24   conditions, the GPS and home monitoring detention,

25   setup will be at Pretrial Services’ discretion. In
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 92 of 106
 1                                                               44

2    terms of the bond, I woul d like to know what he

3    defense proposes in terms of getting signatures in

4    place?

5               MS. KIRSHNER:      Obviously, Your Honor, I would

6    like for him to be released pending the execution of

7    the paperwork here. Everything is a little clunky with

8    Covid, and getting pe ople places and talking to people

9    and I’m assuming the government is going to want to

10   talk to the suretor, you know, so if the Court could

11   give us till the end of next week, that would be

12   great.

13              THE COURT:     Well I would require at the very

14   least that Mr. Hadden sign the bond for himself this

15   evening since he’s with Pretrial Services, and then

16   the other financially responsible person commitment to

17   be met within ten days.

18              MS. KIRSHNER:      Great, thank you very much.

19              THE COURT:     All right, any questions rega rding

20   the conditions, again, I’m going to ask the government?

21              MS. COMEY:    None from the government, Your

22   Honor, thank you.

23              THE COURT:     And any questions from the

24   defense?

25              MS. KIRSHNER:      Not regarding the conditions,
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 93 of 106
 1                                                               45

2    Judge, we do have one more issue we’d l ike to

3    (indiscernible).

4              THE COURT:      Okay, before we get there let me

5    just take note of one or two things, please.                As this

6    is under indictment, what’s the next date with Judge

7    Berman?

8              MS. COMEY:      Your Honor, Judge Berman has not

9    provided us with another d ate, we would ask that Your

10   Honor schedule a control date for two weeks from

11   today’s date. In the meantime, the government will work

12   with defense counsel to come to agreement on a protective

13   order for discovery and begin discovery productions once

14   the protective order is entered.

15             THE COURT:     All right, any objection from the

16   defense to the two week control date?

17             MS. KIRSHNER:      Not at all.

18             THE COURT:     All right, thanks.        All right, what

19   was the additional -- I’m sorry, go ahead, the government

20   I think wanted to say something?

21             MS. COMEY:     Your Honor , the government would

22   move to exclude time under the Speedy Trial Act through

23   that date in the interest of justice so that the parties

24   can negotiate a protective order and the government can

25   begin producing discovery upon entry of a protective
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 94 of 106
 1                                                               46

2    order.

3              THE COURT:     Any objection from the defense?

4              MS. KIRSHNER:      No objection to that, Judge.

5              THE COURT:     All right, I agree that that is

6    justified and I will grant that two week exclusion. All

7    right, defense counsel, what was the additional item you

8    wanted to address?

9              MS. KIRSHNER:      I’m going to ask Mr. Gosnell to

10   speak to the Court, Judge.

11             MR. GOSNELL:      Yes, Your Honor, this is Mr.

12   Gosnell, an issue that I wanted to just flag for the

13   government is that I know that there were a number of

14   electronic devices that were allegedly seized from Mr.

15   Hadden. As Ms. Kirshner noted, Mr. Hadden has been

16   involved in both a criminal prosecution by the New York

17   State authorities, and in a multitude of civil litigation

18   involving the allegations that are brought here. I suspect

19   that there are multitude of privileged communications and

20   privileged documents that would be on any electronic

21   devices that the government seized and they may attempt

22   to search, and so I just wanted to flag that issue for the

23   government so that if they’re doing that they employ the

24   correct protocols to maintain the privilege and allow us

25   to view those things first.
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 95 of 106
 1                                                               47

2              THE COURT:     All right, that’s duly noted on the

3    record, I assume the government will take that under

4    advisement as they feel is appropriate. Does the

5    government wish to say anything in response?

6              MS. COMEY:     No, Your Honor, we will take that

7    under advisement, thank you.

8              THE COURT:      All right.      So, Mr. Hadden, as you

9    have heard, you are going to be released under certain

10   strict conditions, and I want to warn you about what

11   can happen if you violate those conditions.               If you

12   fail to appear in court as requir ed or if you violate

13   any of the conditions of your release, a warrant will

14   be issued for your arrest, you and anyone else who

15   sign the bond will each be responsible for paying its

16   full amount of $1 million, and you may be charged with

17   a separate crime of b ail jumping which can mean

18   additional jail time and/or a fine. In addition, if

19   you commit a new offense while you are released, that

20   in addition to the sentence prescribed for that

21   offense you will be sentenced to an additional term of

22   imprisonment of not more than ten years if the offense

23   is a felony, or not more than one year if the offense

24   is a misdemeanor. That term of imprisonment will be

25   executed after any other sentence of imprisonment is
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 96 of 106
 1                                                               48

2    completed. And while you are awaiting trial, I also

3    warn you n ot to have any contact with or engage in any

4    intimidation of potential or designated witnesses or

5    jurors, not to engage in any intimidation of any court

6    officer, and not to engage in any conduct that would

7    obstruct any investigation by law enforcement. Do you

8    understand?

9              THE DEFENDANT:      Yes, I do, Your Honor .

10             THE COURT:      All right, so I am going to set a

11   control date of two weeks, is there anything else from

12   the government?

13             MS. COMEY:      Not from the government, Your

14   Honor, thank you.

15             THE COURT:      Anything else from the defense?

16             MS. KIRSHNER:       No, thank you, Your Honor .

17   Bob, give me a call when you get out, all right?

18             THE COURT:      All right, we are adjourned, thank

19   you everybody, good health and good luck to all.

20              (Whereupon, the matter is adjourned.)

21

22

23

24

25
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 97 of 106
 1                                                               49

2

3                        C E R T I F I C A T E

4

5              I, Carole Ludwig, certify that the foregoing

6    transcript of proceedings in the case of United States of

7    America versus Robert Hadden, Docket #20cr468, was prepared

8    using digital transcription software and is a true and

9    accurate record of the proceedings.

10

11

12

13   Signature_______________________________

14                    Carole Ludwig

15   Date:     September 15, 2020

16

17

18

19

20

21

22

23

24

25
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 98 of 106




             EXHIBIT 18
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 99 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 100 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 101 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 102 of 106




             EXHIBIT 19
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 103 of 106
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 104 of 106




             EXHIBIT 20
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 105 of 106




                                                                       Success!
Case 1:20-cr-00468-RMB Document 118-2 Filed 08/02/21 Page 106 of 106




                                                                       Success!
